amazon com inc subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date in p entered into a cost_sharing_arrangement csa with s its luxembourg subsidiary pursuant to the csa p granted s the right to use certain pre-existing intangible assets in europe including the intangibles required to operate p’s european website business this arrangement required s to make an upfront buy-in payment to compensate p for the value of the intangible assets that were to be transferred to s see sec_1_482-7 g income_tax regs thereafter s was required to make annual cost sharing payments to com- pensate p for ongoing intangible_development_costs idcs to amazon com inc subs v commissioner the extent those idcs benefited s see id paras a d as consideration for the transfer of pre-existing intangibles s made a dollar_figure million buy-in payment to p applying a dis- counted cash-flow dcf methodology to the expected cash flows from the european business r determined a buy-in pay- ment of dollar_figure billion later reduced to dollar_figure8 billion p con- tends that r’s dcf methodology is substantially_similar to that rejected by this court in 133_tc_297 p contends that r’s deter- minations are arbitrary capricious and unreasonable and that the comparable_uncontrolled_transaction cut method is the best_method to calculate the requisite buy-in payment p used a multistep allocation system to allocate costs from its various cost centers to idcs see sec_1_482-7 income_tax regs providing that costs must be allocated between the intangible development area and the other areas or busi- ness activities on a reasonable basis while accepting p’s allocation method in many respects r determined that of the costs captured in one important cost center tech- nology and content must be allocated to idcs p contends that r’s determination to allocate to idcs of the tech- nology and content costs is inconsistent with the regulations held r’s determination with respect to the buy-in pay- ment is arbitrary capricious and unreasonable 133_tc_297 followed held further p’s cut method with appropriate upward adjustments in numerous respects is the best_method to determine the requisite buy-in payment held further r abused his discretion in determining that of technology and content costs constitute idcs held further p’s cost-allocation method with certain adjustments supplies a reasonable basis for allocating costs to idcs john b magee sanford w stark bryon a christensen tracey x zheng robert s kirschenbaum beth l williams john g ryan saul mezei julia kazaks rajiv madan john a polito michael d kummer christopher p murphy royce l tidwell carl t ussing hans d gerling-ritters nicholas a zemil and paul m mclaughlin for petitioner jill a frisch anne o’brien hintermeister melissa d lang lloyd t silberzweig shannon l cohen melissa l hilty scott w mentink david a lee my v vo jimeel r hamud aaron t vaughan and mary e wynne for respondent united_states tax_court reports contents findings_of_fact i overview of amazon’s european business a initial expansion into europe b original structure of european business project goldcrest c cost_sharing_arrangement license agreement assignment agreement european subsidiary contribution european business contribution four-party agreement d life after project goldcrest ii retail and technological environment a internet retail environment b evolution of amazon’s website architecture c evolution of amazon’s software applications customer master service order master service dynamo payments item master personalization messaging d new products and services after date iii amazon’s third-party businesses a merchants com b associates and syndicated stores iv the buy-in payment v cost sharing payments vi stock-based compensation opinion i ii cost sharing background respondent’s determination of the buy-in payment iii petitioner’s determination of the buy-in payment a website technology royalty rate useful_life and decay curve a useful_life b decay curve c tail period amazon com inc subs v commissioner revenue base discount rate b marketing intangibles royalty rate useful_life revenue base discount rate european portfolio a ownership of the european portfolio b allocating value to the european portfolio c customer information iv cost sharing payments a respondent’s position b petitioner’s position c stock-based compensation lauber judge the internal_revenue_service irs or respondent determined for and respectively defi- ciencies in petitioner’s federal_income_tax of dollar_figure and dollar_figure these deficiencies arose from a series of transactions by which amazon com inc and its domestic subsidiaries collectively amazon us transferred to amazon europe holding technologies scs aeht a luxembourg subsidiary the intangible assets required to operate peti- tioner’s european website business invoking sec_482 the irs made substantial transfer-pricing adjustments reallo- cating income to amazon us from aeht from its inception through amazon us owned the intellectual_property in question in amazon us and aeht entered into a cost_sharing_arrangement see sec_1_482-7 b income_tax regs this arrangement required aeht to make an up-front buy-in payment to compensate amazon us for the value of the intangible assets that were to be transferred to aeht see id paras a g thereafter aeht was required to make annual cost sharing payments to compensate amazon us for ongoing unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar sec_1_482-7 income_tax regs was redesignated sec_1_482-7a income_tax regs with the promulgation of new regulations effective jan- uary see t d 2009_7_irb_460 united_states tax_court reports intangible_development_costs idcs to the extent those idcs benefited aeht in a series of transactions in and amazon us transferred to aeht three groups of intangible assets the software and other technology required to operate peti- tioner’s european websites fulfillment centers and related business activities marketing including trademarks tradenames and domain names relevant to the european business and customer lists and other informa- tion relating to petitioner’s european clientele after conces- sions this case requires the court to decide two main issues the proper amount of aeht’s buy-in obligation with respect to the assets thus transferred and the volume of petitioner’s costs properly treated as idcs the larger the volume the larger the cost sharing payments that aeht must make intangibles on the first issue petitioner originally reported a buy-in payment from aeht of dollar_figure million to be paid over seven years in determining the value of the transferred assets petitioner assumed that each group_of_assets website tech- nology marketing intangibles and customer information had a seven-year useful_life on examination of petitioner’s returns the irs concluded that the buy-in payment had not been determined at arm’s length see sec_1_482-7 income_tax regs in respond- ent’s view the transferred property had an indeterminate useful_life and it had to be valued not as three distinct groups of assets but as integrated components of an oper- ating business applying a discounted cash-flow dcf meth- odology to the expected cash flows from the european busi- ness the irs determined a buy-in payment of dollar_figure billion later reduced to dollar_figure8 billion petitioner contends that respondent’s dcf methodology is substantially_similar to that rejected by this court in 133_tc_297 nonacq i r b petitioner disputes the conceptual soundness of that methodology as applied here on date the parties filed a stipulation of settled issues reflect- ing their settlement of an issue captioned cost sharing acquired intangi- bles buy-in petitioner conceded this issue in full and agreed that its tax- able income would accordingly be increased by dollar_figure for and dollar_figure for amazon com inc subs v commissioner contending that it treats short-lived intangibles as if they had perpetual useful lives the result according to peti- tioner is to inflate the buy-in payment by improperly including in it the value of subsequently developed intangible_property see sec_1_482-7 income_tax regs requiring that the buy-in payment reflect only pre-existing intangi- bles to value the pre-existing intangibles properly petitioner contends that each group of transferred assets must be val- ued separately under the comparable uncontrolled trans- action cut method on the basis of expert testimony at trial petitioner contends that the website and related tech- nology had a value when transferred between dollar_figure million and dollar_figure million that the marketing intangibles had a value when transferred between dollar_figure million and dollar_figure million and that the customer information had a value when trans- ferred between dollar_figure million and dollar_figure million this would yield a buy-in payment ranging from dollar_figure million to dollar_figure million citing testimony by his trial experts respondent urges substantially higher values for each group_of_assets in the event we reject his dcf method with respect to ongoing cost sharing payments we must address two distinct issues the first is essentially a tax_accounting question requiring that we determine all of the costs incurred related to the intangible develop- ment area id paras b d f petitioner used a multistep allocation system to allocate costs from its various cost centers to idcs see id para d providing that costs must be allocated between the intangible development area and the other areas or business activities on a reasonable basis while accepting petitioner’s allocation system in many respects the irs determined that of the costs captured in one important high-level cost center technology and content must be allocated to idcs the result of this determination was to increase by dollar_figure million and dollar_figure mil- lion the cost sharing payments that aeht was required to make in and respectively asserting that this determination was arbitrary and capricious petitioner con- an alphabetical list of petitioner’s and respondent’s expert witnesses together with a short resume of each appears in the appendix to this opinion see infra p united_states tax_court reports tends that only about half of technology and content costs should be allocated to idcs the second question involves sec_1_482-7 income_tax regs which requires that stock-based compensation be included in the idc pool upon which cost sharing payments are based petitioner complied with this regulation in pre- paring its tax returns because the vast bulk of petitioner’s stock-based compensation was paid to its domestic employees the result was to increase accordingly the cost sharing payments required of aeht our treatment of this issue is governed by the terms of the parties’ cost sharing_agreement and in light of our decision in altera v commissioner 145_tc_91 which invalidated the regulation in question findings_of_fact amazon com inc aci is the common parent of a group of affiliated corporations that join in the filing of a consoli- dated return amazon us and of numerous foreign subsidi- aries collectively amazon or petitioner aci was incor- porated in in washington and was reincorporated in in delaware it began operations in and completed an initial_public_offering of common_stock in its prin- cipal place of business when it filed the petition was in seattle washington amazon is an online retailer it does not have brick-and- mortar stores but rather sells products exclusively through amazon com and related websites initially amazon sold only books but by it had expanded its offerings into many other product categories including music video electronics toys software video games cameras kitchen items tools hardware and home garden amazon would identify unre- lated product vendors buy products from them manage inventory and price the products list the products for sale on the court issued protective orders adopting procedures to protect peti- tioner’s trade secrets and proprietary technology collectively confidential information during the pre-trial trial and post-trial phases of this case the facts set forth in this opinion have been adapted accordingly all in- formation included herein has been determined by the court not to con- stitute trade secrets or other confidential information within the mean- ing of sec_7461 amazon com inc subs v commissioner amazon com and ship the items to customers from its ware- houses amazon is committed to continuous growth in the number and variety of products it offers for sale with a view to increasing selection further amazon in began allowing third parties to sell items on its websites amazon made available a set of ecommerce platforms services and tools that enabled third parties to list their own products and services for sale on amazon com and related websites this branch of amazon’s business was called marketplace through marketplace third-party merchants set their own prices for their products and services which appeared along- side the products that amazon itself sold amazon received commissions on these third-party sales and recorded the commission amounts not the sale prices as revenue some third parties desired to use amazon’s technology but did not wish to sell their products on an amazon-branded website to meet this demand amazon built and operated ecommerce websites custom made for a particular mer- chant through which that merchant could make online sales of its products under its own brand name this branch of amazon’s business was called merchants com or m com whereas marketplace retailers sold items on amazon’s websites m com retailers sold items on their own branded websites which were built by amazon using the entire suite of ecommerce technology that ran amazon’s own websites although amazon built websites for numerous customers the most successful implementation of its m com business was the website it built for target corp which enabled target to sell its retail products through target com since its founding amazon has committed itself to the three pillars of selection price and convenience under the selection pillar amazon aims to offer its customers the widest possible selection by ensuring continuous growth in the number and variety of products offered under the price pillar amazon endeavors to keep its prices as low as possible at all times the convenience pillar encompasses a range of goals associated with improving the customer experience including helping customers find what they seek as quickly as possible delivering to them as quickly and accurately as possible all items that they purchase and ensuring that potential customers have all information useful united_states tax_court reports in making purchasing decisions even if their initial decision is not to make a purchase i overview of amazon’s european business a initial expansion into europe in date amazon acquired bookpages ltd an online bookstore in the uk and telebook inc an online bookstore in germany later that year amazon re-launched these websites under the respective domain names amazon co uk and amazon de in date amazon launched its french business organically rather than by acquisition adopting the domain name amazon fr at the outset amazon co uk and amazon de offered only books amazon fr offered books music and video products during the tax years at issue germany the uk and france were the only european coun- tries in which amazon operated by amazon co uk amazon de and amazon com had become the three most popular online retail domains in europe by amazon’s share of total online retail spending approached or exceeded double digits in germany and the uk while lagging in france in each country how- ever internet retailing was a small fraction of the overall retail market segment by one account internet sales in represented only and respectively of total retail spending in germany the uk and france although all three nations were eu members the manner in which amazon operated its business in each country was in many respects local a local country manager supervised a staff with responsibility for vendor and customer relation- ships fulfillment pricing and financial management due to differing cultural preferences retail traditions and national regulations the details of these operations-and the tech- nology required to make them happen-often varied from country to country as of date vendors and the terms on which they sold goods to amazon differed in each country local amazon employees in each country identified and recruited vendors this recruitment process was intensely personal and could take years for example although canon is a multi- national corporation selling cameras throughout the world each of amazon’s european subsidiaries had to negotiate amazon com inc subs v commissioner separately with the canon team in its country and those canon teams had distinct organizations pricing policies and sources of supply similar variations existed in the market- place program local teams speaking the local language identified and recruited prospective marketplace sellers in each country as of date even the largest of amazon’s vendors and merchants transacted with its euro- pean subsidiaries at the local level rather than transacting with amazon on a global or pan-european basis pricing in europe was also local amazon endeavored to offer the best value for customers which meant matching or beating local prices both online and offline but prevailing prices for a given item could vary considerably from country to country on account of such factors as unique local competitors and competitive environments different ven- dors with different pricing policies and local laws and regulations that restricted pricing eg by preventing dis- counting on books and other items in order to match competitors’ prices each european subsidiary first had to determine which companies it would treat as competitors this was a local decision because the markets were all dif- ferent each subsidiary then sent teams of local employees to check prices by visiting competitors’ stores local factors also affected the fulfillment process that is the mechanics of preparing an order for shipment and effecting timely delivery to the customer as of date each european subsidiary filled orders from an in- country fulfillment center if a french warehouse was short of an item delivery could be delayed even if uk warehouses had ample supply amazon’s uk and german fulfillment cen- ters used a buffer rebin sortation process that was built independently in europe it had a fundamentally different design from that used in amazon’s u s and french fulfill- ment centers amazon’s transportation costs and the speed reliability and accuracy of its shipping also varied because of local regulations and other economic factors in germany the uk and france surprisingly perhaps customers’ payment preferences also differed geographically german customers for example used credit cards less frequently than customers in other coun- tries the german subsidiary thus had to build two unique payment systems for use by its customers direct debit united_states tax_court reports which enabled it to deduct purchase amounts from cus- tomers’ bank accounts and pay by invoice which provided customers a bill along with their shipment german cus- tomers were also prone to regard items as having been pur- chased on approval and to return items with which they were dissatisfied this required the german subsidiary to create unique processes to deal with the high volume of returns which could range up to on certain items the idiosyncrasies of local markets tripped up many u s retailers seeking to expand into europe best buy failed in the uk and walmart failed in germany amazon itself came close to failing in france in the early 2000s the french sub- sidiary was amazon’s worst performing business this led to a substantial downsizing in which required the com- pany to file with french authorities a social plan by which it communicated its downsizing plan and the justification for it b original structure of european business beginning in and continuing into the german retail business was conducted by amazon de gmbh and its subsidiary a disregarded_entity for u s income_tax purposes amazon germany see sec_301_7701-3 proced admin regs beginning in and continuing into the french retail business was conducted by amazon fr holdings sas and its subsidiaries which were likewise dis- regarded entities for u s income_tax purposes amazon france the uk retail business was conducted primarily by amazon co uk ltd amazon uk collectively we will refer to these entities as the european subsidiaries the european subsidiaries were wholly owned by amazon us until date amazon us was the inventory owner and seller of record for the european businesses the euro- pean subsidiaries provided services to amazon us in oper- ating those businesses in germany these services included setting up a commissionaire arrangement whereby amazon germany held itself out to customers as the retail seller for the consolidated_group headed by aci includes a bewildering array of subsidiaries in an effort to reduce the alphabet-soup character of this opinion we will generally refrain from noting which particular domestic subsidiary does particular things unless it is material to the legal analysis amazon com inc subs v commissioner the benefit of amazon us the european subsidiaries pro- vided amazon us with retail support storage facilities fulfillment back-office support and local financial manage- ment services until date amazon us also operated petitioner’s international third party or international 3ps businesses the international 3ps businesses included the european activities of marketplace which allowed third parties to offer products for sale on amazon’s websites the european activities of m com whereby amazon used its technology to build websites enabling european retailers to sell their prod- ucts through their own domain names and urls and syndicated stores essentially the converse of marketplace whereby amazon used its technology to sell its own products through a european retailer’s website the european subsidiaries provided various services to amazon us in connection with the international 3ps businesses including website development and design marketing services and certain commissionaire services the marketing before date amazon us owned most of the intellectual_property required to operate its european businesses and it licensed this intellectual_property to the european subsidiaries this intellectual_property included the underlying website technology all of which had been developed in the united_states all of the european customer information and most of intangibles including trademarks and domain names in for example amazon us registered the amazon trademark under nice classes and in an attempt to protect that mark throughout the eu as explained more fully below some of the trademarks and domain names used by the european subsidiaries were titled in their respective names unlike in the united_states where amazon operated uni- form retail websites serving a large geography with a large population amazon’s retail business in europe had a siloed structure each european subsidiary had a distinct website employing its own national language each european sub- sidiary had its own fulfillment centers often processing country-specific inventory and a distinct universe of cus- tomers residing chiefly within its own borders this siloed structure resulted in inefficient operations lack of coordination among the european businesses and barrier sec_148 united_states tax_court reports to pan-european expansion the european fulfillment cen- ters had inventory management problems and were reaching their physical capacity unlike their u s counterparts euro- pean fulfillment centers could not freely transfer inventory and could not offload volume from one center to another the growth of the european business was also stressing ama- zon’s website technology all website servers were in the united_states and increased website traffic exacerbated latency problems latency refers to the speed with which a webpage loads customers prefer faster speeds recognizing that serving european customers through poorly coordinated national silos was inefficient amazon during the early 2000s began to investigate creation of a cen- tralized european headquarters one goal of this process was to enhance customer experience by locating servers closer to customers thus reducing website latency other goals were to place top managers in the same time zones as their cus- tomers to standardize best practices for customer service traffic generation pricing and vendor acquisition to increase efficiency by minimizing duplicative individual country costs and to create a pan-european fulfillment infrastructure that would facilitate expansion into additional eu countries tax issues including applicable tax_rates also loomed large in amazon’s thinking to avoid creating a u s perma- nent establishment european personnel could not sign con- tracts or make ultimate business decisions on behalf of amazon us within europe by establishing a european headquarters amazon could collect and remit value added tax vat at a single rate in a single jurisdiction the loca- tion of the seller rather than at multiple rates in multiple jurisdictions the locations of the buyers and amazon was quite aware that the effective marginal_rate of corporate_income_tax was or could be negotiated to be significantly lower in certain eu member states-specifically luxem- bourg and ireland-than it was in the united_states c project goldcrest amazon’s management decided to establish a european headquarters and assigned its u s tax department the task of developing a tax-efficient strategy for doing this it consid- ered several for the european headquarters including ireland and luxembourg and eventually opted for locations amazon com inc subs v commissioner the latter amazon representatives met with luxembourg authorities including jean-claude juncker luxembourg’s then prime minister to discuss the potential for amazon to locate its european headquarters there in broad outline amazon’s plan was to transfer from amazon us to the luxembourg headquarters affiliate all of the intangible assets required to operate the european website businesses to continue using the european subsidi- aries as service companies earning a nominal rate of return and to have the vast bulk of the income from amazon’s euro- pean businesses taxed in luxembourg at a very low rate in pursuit of the latter goal amazon successfully negotiated an advance tax agreement with the government of luxembourg after the restructuring the luxembourg entity would func- tion as the operational and administrative headquarters for the european businesses and own virtually all of the intan- gible assets required to operate those businesses beginning in amazon undertook a series of trans- actions dubbed project goldcrest to implement this plan goldcrest refers to luxembourg’s national bird these transactions were complex they involved many steps and many entities but the basic outline can be stated fairly suc- cinctly amazon us formed aeht the luxembourg head- quarters entity that would serve as the holding_company for all of the european businesses aeht elected to be treated as a corporation for u s income_tax purposes from the date of its formation see sec_301_7701-3 proced admin regs underneath aeht numerous subsidiaries were created collectively amazon luxembourg to perform various func- tions essential to operation of the european businesses these functions included holding title to the inventory sold in europe licensing amazon’s intellectual_property housing the servers and maintaining call centers amazon germany amazon uk and amazon france thereafter supplied to amazon luxembourg the same types of customer-related fulfillment and support services that they had previously furnished to amazon us after forming amazon luxembourg amazon effected the restructuring by completing six related transactions the united_states tax_court reports cost_sharing_arrangement the license agreement for preexisting intellectual_property license agreement the assignment agreement for preexisting intellectual prop- erty assignment agreement the european subsidiary contribution the european business contribution and the four-party agreement these agreements may be summarized as follows cost_sharing_arrangement the cost_sharing_arrangement csa was intended to be a qualified_cost_sharing_arrangement within the meaning of sec_1_482-7 income_tax regs through the license and assignment agreements described more fully below aeht obtained access to pre-existing intangible_property of amazon us referred to as the amazon intellectual prop- erty through the csa the parties agreed to share the costs of further research development marketing and other activities relating to maintaining improving enhancing or extending the amazon intellectual_property through its participation in the csa aeht would assist by way of financial contribution only in the ongoing develop- ment of technology required to operate the european websites and related activities the csa required the parties to determine aggregate allocable development costs which would then be allocated to the parties according to the ratio of benefits each was projected to derive from ongoing development basically this meant that amazon luxem- bourg would pay amazon us for its ratable share of subse- quently incurred intangible_development_costs idcs license agreement on date amazon us and aeht entered into the license agreement with a stated effective date of date amazon us thereby granted aeht the the cost_sharing_arrangement actually involved two successive agree- ments in date amazon us and aeht entered into an agree- ment to share costs and risks of intangible development with a stated effective date of date on date amazon us and aeht entered into an amended and restated agreement to share costs and risks of intangible development with a stated effective date of janu- ary we will generally use the term cost_sharing_arrangement or csa to refer to the latter amazon com inc subs v commissioner rights to use amazon intellectual_property defined to exclude the marketing intangibles covered by the assignment agreement the property covered by the license agreement related to amazon’s website technology under the license agreement aeht agreed to make a buy-in payment for the website technology in the aggregate amount of dollar_figure to be paid in installments during the seven-year period beginning in and ending in assignment agreement in date amazon us and aeht executed the assign- ment agreement amazon us thereby granted aeht the rights to use amazon intellectual_property not covered by the license agreement namely customer data and pre- viously developed marketing intangibles including trade- marks trade names website content and domain names relating to the european business though stated to be effec- tive as of date the assignment agreement remained executory until the business transfer date which was date under the assignment agreement aeht agreed to make a buy-in payment for the marketing intangibles and customer data in the aggregate amount of dollar_figure to be paid in installments during the six-year period beginning in and ending in european subsidiary contribution in date amazon luxembourg acquired all of the stock of the european subsidiaries via tax-free reorganiza- tions under sec_368 the reorganizations were accomplished by aci’s transfer of the stock of the european subsidiaries valued at approximately dollar_figure million in toto to aeht in exchange for aeht stock and cash immediately followed by each of the european subsidiaries’ electing to be disregarded as separate from their owner for u s tax pur- poses amazon luxembourg thus became the ultimate owner of all of the european subsidiaries’ property and the ulti- mate employer of their employees see sec_301_7701-3 proced admin regs european business contribution in a series of transactions between april and date amazon us transferred to amazon luxembourg in a united_states tax_court reports sec_351 exchange for stock various assets other than intellectual_property required to operate the european businesses these assets included inventory accounts receiv- able payable vendor contracts transportation delivery con- tracts associates agreements licenses from third parties and service contracts amazon us concurrently terminated the prior agreements whereby the european subsidiaries had provided services to and licensed intellectual_property from it four-party agreement under the four-party agreement effective date the european subsidiaries assigned or licensed exclusively to aeht certain intellectual_property titled in their names before the european subsidiaries procured protection for and registered in their own names certain trademarks and domain names deployed in europe in exchange for these assets aeht paid in the aggregate about dollar_figure million d life after project goldcrest after date amazon luxembourg reported for u s tax purposes all of the income and expenses con- nected with the european businesses it entered into agreements with the european subsidiaries whereby they provided it with certain fulfillment services customer and merchant services and support services within their respec- tive territories the european subsidiaries were paid a cost- plus fee for these services in date aeht’s irish sub- sidiary constructed a facility with numerous servers that pro- vided data storage and hosting services for the european businesses it received a cost-plus fee for doing this in europe from amazon luxembourg was by no means a shell company beginning in date it played a meaningful role in expanding amazon’s existing business in germany the uk and france and extending amazon ’s reach else- where through aeht launched new product categories through its uk and german websites including apparel accessories sports out- doors jewelry watches health personal care shoes acces- sories auto parts groceries and baby products it launched new product categories through its french website including most of the preceding categories and some others amazon com inc subs v commissioner and it launched new website operations in italy amazon it and spain amazon es amazon’s european revenues grew very rapidly during this period efn -that the luxembourg headquarters also played a nontrivial part in rolling out new technology-the european fulfillment network standardized and improved fulfillment operations across europe the software underlying efn was developed in the united_states by amazon us after it addressed the problem of multiple websites with country-specific fulfillment centers located in multiple countries implemented the efn technology successfully converted a three-country silo structure into a network leveraging aeht’s status as amazon’s single seller of record throughout europe which simplified the sharing and pooling of inventory the efn technology enabled customers shopping on one national website to view inventory and acquire products housed in fulfillment centers located in other countries implementation of this technology significantly reduced the time that cus- tomers waited to receive products reduced shipment costs lowered product prices and dramatically increased selection ii retail and technological environment a internet retail environment internet technology makes retailing a more competitive business than it used to be the world wide web enables consumers to compare prices in real time and buy at the lowest price offered on multiple websites the internet makes consumers’ costs of searching for a product virtually disappear and allows them to switch from one retailer to another by clicking a mouse a theory called stickiness posits that a consumer usually will not switch to a compet- itor after a single bad experience on a particular site but amazon adopted as a guiding principle that competition is literally one click away the price transparency associated with online retailing leads to lower sales margins one factor that makes online retailing so competitive during the last years innumer- able online retailers have gone out of business or lost signifi- cant value even today online retail remains a small fraction of the total retail market segment because of this competi- united_states tax_court reports tive environment constant innovation is essential to ensure survival technological failure damages profitability a late delivery or damaged product may also alienate a customer permanently innovative technology underlies every aspect of amazon’s retail business it is integral to creating and managing the catalog displaying items in the catalog to potential cus- tomers conveying the look and feel of the websites con- vincing a potential customer to buy an item completing transactions processing payments packaging an item ship- ping it to the customer and preventing fraud to continue to deliver on its promises amazon in the mid-2000s made mas- sive investments to ensure a rapid pace of technological innovation respondent’s principal valuation expert daniel j frisch agreed that amazon operated in a highly competi- tive rapidly changing industry that requires substantial innovation all the time respondent’s technology expert edward felten noted that amazon’s entire existence has been characterized by the challenges of innovating due to running into unexpected walls and growing so fast that the entire structure seems in danger of failure at any moment amazon’s software engineers computer scientists and management team focused on continuous innovation to pro- vide easy-to-use functionality rich website content fast and reliable fulfillment timely customer service and a trusted transactional environment amazon regularly launched soft- ware on a test basis fully conscious of the need for further improvements its software and website content often changed multiple times the same day amazon’s software development process leveraged the future by building a piece of software quickly amazon incurred the risk that it would not be adaptable to future needs by repeatedly choosing the expedient path over the right path amazon built up technical debt that inheres in software with a rel- atively short useful_life amazon’s need to innovate was driven by multiple factors perhaps the most important factor was the need to increase scale one of amazon’s early business goals was to get big fast getting big fast meant adding customers webpage views vendors and new products at an extremely rapid pace website technology by its nature is subject_to scale limita- tions if the website cannot scale up to meet the demands amazon com inc subs v commissioner placed upon it it will crash rapid technological innovation was required to overcome the scale challenges posed by rapid growth these challenges were especially pronounced during ama- zon’s peak holiday seasons when webpage views trans- actions consummated and products packaged increased by to over nonpeak periods holiday periods stressed every aspect of amazon’s system and each successive peak season entailed higher volumes and thus greater scale chal- lenges amazon risked system collapse if its technology could not scale up to these demands amazon’s engineers testified that they spent the and holiday seasons in crisis mode although its website was available to the public of the time during the fourth quarter of amazon experienced outages during critical holiday periods that impaired cus- tomers’ ability to browse and shop these and other outages during which resulted in lost revenue approaching dollar_figure million jeopardized amazon’s relationships with retail customers and marketplace merchants determined to address these scale challenges amazon made website availability its chief company goal for a related factor driving innovation was the need to reduce latency during the early 2000s amazon’s software architecture was built in a siloed fashion that required par- ticular functions to call data from databases as website traffic geometrically increased more nanoseconds were required to call these data causing webpages to load more slowly and respond less quickly to customer requests amazon believed that website latency frustrated customers leading them to abandon the page they were viewing or leave amazon’s site altogether another factor driving innovation was the need to protect customer data and prevent fraud computer hackers and other bad actors posed increasing security risks through cyber-attacks of various kinds after security became a major focus of investment for amazon it dedicated large teams of software engineers to create innovative security protocols designed to repel cyber-attacks keep its website up protect customer information and maintain customer trust the advent of new technologies such as smartphones like- wise propelled innovation smartphones enabled customer sec_148 united_states tax_court reports to view products and make purchases through mobile net- works younger customers were especially prone to doing this an online retailer risked losing these customers if it did not meet their demands because the online retail environ- ment was changing so rapidly amazon believed it impossible to anticipate technological advances more than three years away b evolution of amazon’s website architecture in date amazon knew that many components of its website architecture would not meet its long-term needs its engineers who never lacked self-confidence believed that they would succeed in meeting future challenges as they appeared but they did not know how they would do this when amazon com was launched in its website ran on obidos a single monolithic application atop an oracle database its user interface code database connections and business logic were heavily interdependent as traffic to amazon’s website increased it added more and more servers called onlines each running a web server and an instance of the monolithic obidos code the obidos application was written in catsubst an arcane programming language that amazon created signifi- cant engineering effort was required to perform even basic tasks the manner in which obidos was written made it dif- ficult to identify dependencies ie instances in which spe- cific parts of the code depended on specific other parts of the code since any change to the obidos code might affect many applications a team desiring to modify one application had to get input from multiple engineering groups this became a cumbersome process obidos was also subject_to death spirals until every obidos process no matter how short lived created its own database connections by calling databases directly with- out coordinating requests across the different onlines when too many onlines were seeking the same database resources error conditions called timeouts would occur the obidos in software engineering a monolithic application describes a single- tiered software application in which the user interface and the data access code are combined into a single program from a single computer system or network amazon com inc subs v commissioner process would then throw a fatal error and restart creating new database connections without properly releasing the old ones as database connections piled up calls from other obidos processes to the databases would time out throwing more fatal errors when these death spirals occurred the affected website could become unavailable for an hour or more as the number of amazon’s customers grew such crashes became more common by amazon had moved six services out of obidos by reducing the load on obidos it was able to handle a higher volume of web traffic although amazon’s chief technology officer declared in that the obidos architecture had reached its end of life in of amazon’s retail webpages still ran on obidos as of date by may of that year there was real concern that amazon’s website would not be able to scale through the holiday season if it continued to run on obidos great effort was expended to move a significant amount of traffic off obidos and onto a service-oriented architecture known as gurupa amazon transitioned rapidly away from obidos during and ceased using it altogether on date amazon began its shift toward a service-oriented architec- ture around service-oriented architecture describes software designed as a set of small independent programs or services the services work together to perform complex tasks in this model each service needs to understand how to interact only with those other functions with which it has actual contact this differentiates it from a monolithic model where each function must understand how to interact with every other function in a larger program amazon did not invent service-oriented architecture which was a well-known concept in the computer industry amazon built this new architecture on a gurupa engine which received requests from a web server sent the requests to services or applications and returned responses to the web server the engine did not create webpage content instead it sent requests to applications that in coordination with services created and returned webpage content to the server the role of the gurupa engine in effect was to stitch together dynamic webpages the transition from obidos to gurupa was an architectural shift from a monolithic to a distributed system and involved united_states tax_court reports rewriting software in different programming languages amazon decided to abandon catsubst for building webpages and shifted to a programming language known as perl and a templating language known as mason the duo was called perl mason amazon could reuse very little of the obidos software when it moved to gurupa and many concepts that underlay the monolithic architecture were not applicable to a distributed system amazon displayed its first perl mason page in date but very few european webpages were generated using perl mason and gurupa until problems with the new architecture soon emerged webpages created in perl mason and rendered using the gurupa engine took longer to appear in a user’s browser than comparable obidos pages gurupa’s throughput-the number of webpages that could be displayed per second-was less than a tenth of obidos’ in date one reason was that gurupa at the time did not support parallel rendering or streaming rather than loading webpages sequentially streaming enables different parts of a webpage to be loaded simultaneously permitting the customer to view part of the page while the rest is being delivered to his or her web browser streaming capabilities were increasingly prevalent on amazon’s competitors’ websites and their absence at amazon negatively affected its customers’ shopping experi- ence another problem was that the services called by the gurupa engine were developed in silos rather than as an integrated system in certain situations these services suf- fered from circular dependencies that is links that eventu- ally connect code back to itself which can cause the software to crash after a code change because of lack of coordination between service silos code was often written that dupli- cated existing functionality these structural problems increased as amazon created new services and expanded its website capabilities because the gurupa architecture was a set of disconnected silos rather than a technology platform many of amazon’s engineers regarded it as dramatically unreliable from the first day amazon found it increasingly difficult to hire programmers eager to work in this environment typically trained in java and c they came to regard perl mason as a dead language in date gurupa instances run- amazon com inc subs v commissioner ning the u s website were expected to crash with unaccept- able frequency if not killed and restarted in date amazon hired brian valentine to envi- sion and lead the development of a new ecommerce platform he regarded gurupa as an unreliable application and put it on life support shortly after he arrived he testified that his unit had to devote most of its efforts to keeping the lights on -that is keeping amazon’s websites from crashing on gurupa-rather than pursuing innovative projects by amazon had migrated most of its website platform from gurupa to santana but it was still using gurupa for some applications as late as date mr valentine’s goal was to create a true technology plat- form with a central and standardized set of services and a uniform interface for interacting with those services a key feature of this platform was santana a java-based web hosting service and rendering engine that addressed gurupa’s performance and stability problems santana was first deployed on an amazon website in by amazon had chosen santana as its preferred architecture for future software development projects this shift to santana required amazon to rewrite virtually all of its ecommerce services and the new platform thus took much longer to build and implement than amazon had expected the new platform was vastly superior to its predecessor java was more efficient and performance oriented than perl mason and it was a modern programming language that made hiring easier java reduced the parallel rendering problem that had plagued gurupa and it significantly reduced latency java was superior for streaming digital con- tent and in conjunction with santana it provided much better throughput c evolution of amazon’s software applications corresponding to these major shifts in amazon’s software architecture the applications or services that performed specific business functions underwent constant change the shift to santana required almost everything from gurupa to be rewritten or thrown out representative examples are dis- cussed below united_states tax_court reports customer master service launched around customer master service cms was the first service launched in amazon’s move toward a service-oriented architecture cms limited ambitions simply allowing customers to change their user names or passwords as a result of constant revision its functionality was vastly expanded cms eventually func- tioned as a broker between the database storing amazon’s customer information and the various retail segments eg service centers fulfillment centers and the website that needed this customer information initially had by fall cms had grown very large complex and fragile as amazon’s evolving business requirements neces- sitated constant changes to the software cms became a bottleneck and experienced more than hours of outages during the date holiday season to address these problems amazon embarked on a complete re-architecture of cms during and at the time of trial cms no longer existed having been replaced by new software known as identity service order master service ordering includes the steps whereby a customer places an order payment is authorized a shipment request is pre- pared and the order is handed off for fulfillment this requires interactions with many other parts of amazon’s soft- ware including the systems managing fraud prevention pay- ment sales_tax collection and fulfillment amazon developed order master service oms around to handle key aspects of shopping carts orders shipments and related business logic and messaging although it was built outside of obidos it resembled obidos in being a large monolithic program that was difficult to support by spring oms was causing bottlenecks that gen- erated fatal errors in of all customer sessions frustrating customers and generating other problems amazon’s engi- neers referred to oms as the new obidos because it cre- ated long lead times for bug fixes and new features and need- lessly tied together unrelated product launches amazon concluded that oms needed to be substantially rewritten to amazon com inc subs v commissioner simplify it and decouple it from the software handling pay- ments promotion shopping cart and fulfillment beginning in amazon’s engineers refactored oms into several different services the software was rewritten in a way that allowed multiple teams of programmers-eg those writing software for payments and sales_tax collec- tion-to work in parallel thereby improving efficiency and avoiding time-consuming collaboration by date there was virtually nothing left of the oms software that existed in dynamo an important component of amazon’s ordering technology is its much-imitated shopping cart which allows customers to save items they intend to purchase in a single location while they continue to shop amazon initially stored shop- ping cart information in an oracle database by the end of amazon’s overloaded shopping carts were driving the oracle databases to operate beyond the limits of their capa- bility causing multi-day outages in in early ama- zon’s shopping cart had low availability which meant that customers could put items in their carts experience a session crash and return to find their carts empty during amazon’s engineers developed a high-availability system called dynamo to replace the oracle databases dynamo was fully implemented during and lasted about five years before it needed to be replaced payments amazon’s payments software manages and secures pay- ment transactions with both retail customers and merchants by late this software was experiencing stress to keep payments running during the holiday season amazon’s engineers had to work around the clock sleeping in hotels close to its data centers so they could be available in the event of an emergency by simply adding a new pay- ment method required changing multiple services and con- sumed several months of an engineer’s time amazon’s engi- refactoring means changing the internal structure of source code to improve its efficiency-eg by removing dead code and unwanted depend- encies-without changing its essential function or external behavior united_states tax_court reports neers described the state of the payments system as pretty dire in when slow transaction processing caused it to lose a significant amount of revenues concluding that small- scale revisions would not do the trick amazon decided in the words of distinguished engineer vosshal to declare bankruptcy on payments and just start over the engineering team completely rewrote this software between and replacing all but a few lines of code that may persist in the dark corners item master amazon stores information about products offered on its websites in databases referred to as the catalog in amazon began developing software called item master as a single repository for product information this software allowed merchants and suppliers to add items to amazon’s catalog and maintain current accurate descriptions of these products and their attributes item master went through three major revisions between and by the software then in its second version was encountering scale limitations and lacked functionality that amazon’s expanding business required for example item master was unable to identify situations where items listed by different sellers were in fact the same item this damaged the customer experience by returning multiple search results in response to a query for a single product to address these and other challenges amazon in began developing a third version of the software item master v3 item master v3 rebuilt the process for listing and describing items in the catalog and entailed a substantial rewrite of item master v2 item master v3 was deployed in and ran concurrently with item master v2 until when the latter was shut down personalization amazon’s personalization technology rec- ommendations and similarities the recommendations software tracks information about a customer and suggests products he or she might wish to buy on the basis of prior purchases the similarities software suggests items that resemble or are compatible with an item for which the cus- tomer is shopping eg customers who bought this item also includes amazon com inc subs v commissioner bought item x or this item and item y are frequently bought together personalization poses two sets of problems one set involves the algorithmic or mathematical challenges posed by a constant effort to refine the accuracy of items suggested as similar or recommended the second set of problems involves scaling as the number of customers prior pur- chases and products for sale grows geometrically the number of links between these variables and the data that must be searched to make recommendations and propose similarities grows almost exponentially as of date amazon’s similarities software was scaling very poorly and faced significant challenges related to latency the technology could not keep up with the rapid growth of available data as it took longer to update data similarities could not be detected using the most recent data this inability to scale reduced the technology’s value during amazon tried to build a new similar- ities engine with increased scaling capacity but that effort failed during amazon built and launched a third similarities engine that engineers described as a complete rethinking of the problem and a total game changer by employing vastly more efficient algorithms the new similarities engine achieved speed sec_40 times faster than its predecessor’s it significantly reduced the time needed to assemble and update similarities data amazon’s recommendations software likewise faced algo- rithmic scale and latency challenges because amazon did not know which customers would visit when the software had to process large volumes of data very rapidly in real time its algorithms had to select from and account for a wide variety of inputs in determining exactly which items would be recommended for example a purchase of patio fur- niture years ago would not yield useful recommendations for a customer now shopping for a computer in an effort to ameliorate latency problems amazon rewrote recommenda- tions between date and date reducing its big_number lines of code to fewer than big_number lines this redesign signifi- cantly substantial changes across every major component of the personaliza- tion technology amazon’s engineers estimated that the con- improved performance because of united_states tax_court reports tribution of that software as it existed in date was no longer material within six years messaging once amazon moved toward a service-oriented architec- ture it required messaging software to enable the techno- logical components underlying its website to communicate with each other in a unified way in amazon was using commercially available publish-subscribe or pub-sub mes- saging software supplied by tibco a third party tibco’s messaging service at the time was state-of-the-art but it was being pushed to its limits by the uniquely heavy performance demands that amazon was placing upon it during the holiday season failures in the tibco messaging software caused outages that could last hours at a time in early amazon’s engineers expressed concern that introduction of new services could bring down amazon’s website because of the problems associated with tibco mes- saging software cisco systems which supplied amazon with routers and other networking equipment informed the com- pany that its routers in conjunction with the tibco soft- ware would not support the scaling up required for the holiday season in date amazon stopped using tibco for its big- gest use cases it then explored developing its own pub-sub software to overcome tibco’s performance and scaling prob- lems amazon ultimately created and deployed the amazon messaging platform amp in late d new products and services after date many amazon products and services familiar to consumers today did not exist in date these included kindle amazon prime the fire smartphone fire tv amazon’s dig- ital music and video offerings cloud computing and cloud storage services though some of these products and services were in development during none generated revenues until later kindle amazon’s ebook reader enables customers to view digital books newspapers magazines and blogs directly on the device kindle was prototyped in date and launched in the united_states in date in date amazon com inc subs v commissioner aeht launched kindle a subsequent version of the device in france germany and the uk amazon prime is a membership program that enables cus- tomers to receive free one- or two-day shipping and dis- counted overnight shipping along with other_benefits amazon introduced prime in the united_states in and in europe between and the prime program required major changes to the technology used to operate amazon’s fulfillment centers especially during peak shop- ping periods items destined for prime customers had to be picked sorted packaged and shipped in a different manner from other items in order to ensure the expedited delivery that amazon promised amazon introduced amazon unbox a digital video download service in date and it introduced amazon mp3 in the united_states in date aeht launched mp3 in europe the following year digital media has become an increasingly important part of amazon’s busi- ness amazon web services aws the company’s cloud-com- puting business was largely developed after date it was launched in the united_states in it has grown significantly in terms of employee headcount number of servers required to operate the business and revenues gen- erated iii amazon’s third-party businesses a merchants com in its m com business amazon used the technology that powered its own retail websites to build and operate ecommerce websites for other merchants amazon’s principal m com clients were large retailers doing business in the united_states and abroad there were no material differences between the technology packages that domestic and foreign clients received amazon’s major clients included target in the united_states marks spencer in the uk mothercare in the uk and sears canada amazon’s contract with target went into effect in and was initially set to expire in it was later extended several times via amendments amazon eventually decided to terminate the m com program and shut it down altogether after united_states tax_court reports m com retailers sold their own products on their own branded websites the third-party retailer was the seller of record and owned all the inventory although amazon built and operated these sites it remained behind the scenes as far as the retailer’s customers were concerned the m com sites employed the retailer’s web address url trade_name and trademarks m com clients had no right to use amazon’s marketing intangibles and received no information about amazon’s own retail customers the clients obtained as part of the m com package the complete suite of amazon’s website technology including the customer service fulfillment and related software that amazon itself used m com clients received all of the software updates and upgrades that benefited amazon’s own websites there was no extra charge for these upgrades they were included within the basic deal structure regardless of whether amazon’s contract with the client included an explicit feature parity clause for additional fees m com clients could also arrange to have amazon perform certain services for them using ama- zon’s own facilities these services could include fulfillment transportation customer service payment processing fraud prevention and or marketing not all m com clients chose to avail themselves of these additional services in some cases amazon agreed to develop for m com clients again for addi- tional fees specific technologies that amazon did not use in its own business b associates and syndicated stores through the m com program amazon functioned essen- tially as a supplier of technology to other retailers through the associates and syndicated stores programs amazon entered into relationships with third parties with the goal of enhancing its own customer base in both of the latter pro- grams amazon paid referral fees to the third party when its customers or website visitors made purchases from amazon both programs were in operation in only the associates program continues to operate today in the associates program the third party or associate includes on its own website a link to amazon’s site when a visitor to the associate’s website clicks through to amazon and makes a purchase the associate earns a referral fee amazon com inc subs v commissioner associates could be online retailers themselves but more typically they maintain content-specific sites or blogs that offer product reviews or similar information some have as their principal goal capturing web traffic and linking their viewers to amazon and other sellers in order to earn commis- sions generally speaking the associate earns a commission on any purchase the customer makes from amazon within hours of clicking through to amazon’s site through syndicated stores amazon used its ecommerce technology to sell amazon products through a third-party retailer’s website called the mirror site in this scenario amazon was the merchant making the sale it kept the asso- ciated retail markup and paid a referral fee to the syn- dicated stores partner although amazon derived benefits from syndicated stores apart from customer referral- because the partner was usually a web retailer the program eliminated some competition-the fees amazon paid were essentially payments for customer referrals notwithstanding their differences petitioner viewed the associates and syndicated stores programs similarly the primary purpose of both was to drive customers to amazon it signed agreements with about syndicated stores part- ners including european partners before discontinuing the program whereas these agreements were individually nego- tiated agreements in the associates program were not the process by which an associate joined the program was substantially automated and the compensation terms were fixed and largely non-negotiable the stated commission rates under both programs depended on product mix and sales volumes commission rates generally ranged from to in the associates pro- gram and from to in the syndicated stores program referral fees for syndicated stores partners generally had a per-unit cap this meant that the effective commission rate could be lower than the nominal rate reflected in the con- tract amazon expected that most people referred to it under these programs would be converted into amazon customers on whose subsequent purchases no referral fees would be due it was accordingly willing to pay relatively high up-front commissions for customer referrals the average referral fee united_states tax_court reports amazon actually paid under the associates and syndicated stores programs was approximately of referred sales iv the buy-in payment petitioner knew that it had a duty to report the project goldcrest transactions on its federal_income_tax returns to assist it in discharging this responsibility it hired deloitte llp to calculate the required buy-in payment in order to do this deloitte needed multi-year financial projections for the european business given the unpredictability of ecommerce revenue growth amazon for internal budgeting purposes did not make financial projections more than or months out it assigned its tax department the task of creating longer term projections for this occasion the tax department started with amazon’s historical financial data and the most recent income-statement fore- cast which included projections for the next months in consultation with business and finance personnel the team forecast growth rates for revenue gross margins operating_expenses and operating margins for the u s and the euro- pean businesses these projections covered calendar years through in deloitte supplied amazon with a transfer_pricing documentation report to calculate the required buy-in pay- ment deloitte determined that the best_method for calcu- lating the buy-in price was an unspecified income-based method see sec_1_482-4 income_tax regs although the method deloitte employed was not specified in the regulations deloitte regarded it as similar in many respects to the specified residual_profit_split method see sec_1 income_tax regs deloitte determined that the intangible assets amazon us transferred to aeht had a seven-year useful_life relying on amazon’s projections which deloitte extrapolated to deloitte determined the future income streams of aeht reasonably attributable to these assets then allocated in date amazon entered into a syndicated stores agreement with waterstone’s a uk retailer it provided for a referral fee which could increase to if certain aggregate sales thresholds were met this agree- ment had an unusual feature whereby amazon would also pay waterstone’s a one-time bounty of for new purchases by certain cus- tomers amazon com inc subs v commissioner those income streams between pre-existing and subse- quently-developed intangible_property deloitte determined that the appropriate buy-in price was dollar_figure million to be paid over a seven-year period commencing in at trial petitioner supported its position with respect to the buy-in payment principally on the basis of the comparable_uncontrolled_transaction cut method see sec_1_482-4 income_tax regs it contended that each species of intan- gible property-the website technology the marketing intan- gibles and the european customer information-had to be valued separately for each species of property amazon sub- mitted expert reports that estimated the property’s useful_life and valued it on the basis of available cuts respondent contended that the best_method for deter- mining an arm’s-length buy-in payment was the discounted cash_flow dcf methodology employed by dr frisch in the event the court rejects that methodology respondent sub- mitted expert reports that employed a cut methodology for each species of property respondent’s experts supported values substantially higher than those determined by ama- zon’s experts for the website technology petitioner’s experts derived a cut by reference to the prices amazon charged its m com clients for the technology needed to run those clients’ ecommerce websites petitioner’s expert john wills testified as to his belief that amazon offered these m com customers its full suite of website technologies together with all nec- essary services he opined that the m com transactions thus furnished appropriate internal cuts for the technology that amazon us made available to aeht four of petitioner’s other technology experts-ken birman and lorenzo alvisi david parkes and alan maccormack- employed various approaches to ascertain the useful_life of amazon’s website technology and the rate at which it would ramp down or decay in its utility applying these useful_life conclusions to the pricing data derived from the m com trans- actions dr wills concluded that the value of the website technology transferred by amazon us to aeht ranged between dollar_figure million and dollar_figure million respondent’s expert harlow higinbotham agreed that the cut method could be used to value the pre-existing tech- nology and that the m com transactions supplied a reliable united_states tax_court reports source of cuts however he concluded that amazon’s website technology had an indefinite useful_life on the basis of his useful_life determinations dr higinbotham valued the website technology transferred by amazon us to aeht at dollar_figure billion for the marketing intangibles robert reilly petitioner’s expert and david haigh respondent’s expert both used an external cut methodology to determine an arm’s-length buy- in price in selecting their cuts both experts also relied on the same sources of public information but the two experts came to disparate value determinations chiefly because of very different conclusions as to the useful_life of the trans- ferred property and the proper royalty rate to apply over the property’s useful_life mr reilly concluded that the arm’s- length value of the marketing intangibles ranged from dollar_figure million to dollar_figure million mr haigh determined a value of dollar_figure billion for the same intangible_property the customer information that amazon us transferred to aeht consisted of data about european retail customers who had transacted with the european subsidiaries before date these data included names email addresses phone numbers purchasing history and credit card informa- tion amazon viewed this customer information as having a short useful_life people change their phone numbers and email addresses often and their buying habits change signifi- cantly over time for its similarities software amazon uses only relatively recent data because it regards older data as having little or no value given the relatively short useful_life of the customer information amazon’s experts regarded amazon us as having in essence referred its european customers to aeht which then benefited from having a base of inherited customers when it began operations on date dr wills accordingly used as cuts the referral fees that amazon paid its business partners in the associates and syndicated stores programs two of petitioner’s other experts-wendy moe and robert wentland-performed analyses that estimated future pur- chases by the referred european customers and the rate at which these individuals would convert to direct customers of aeht using these estimates dr wills applied a referral fee of -the average referral fee amazon itself paid to its amazon com inc subs v commissioner associates and syndicated stores partners-for all purchases by customers deemed to arrive at aeht’s websites by referral dr wills assumed that aeht would pay referral fees for only six years and he discounted the resulting rev- enue stream pincite this generated a buy-in payment of dollar_figure million for the customer information that amazon us made available to aeht dr wills determined that this value would rise to dollar_figure million if aeht paid referral fees for years dr higinbotham agreed that the commissions amazon paid third parties for customer referrals supplied appropriate cuts however he gave particular weight to amazon’s agreement with waterstone’s a syndicated stores partner in the uk it provided not only for referral fees ranging from to but also for a one-time bounty of for new pur- chases by certain customers using these parameters dr higinbotham valued the customer information at dollar_figure mil- lion v cost sharing payments the csa required aeht to make annual cost sharing pay- ments to compensate amazon us for ongoing intangible_development_costs idcs to the extent those idcs as deter- mined by a revenue ratio benefited the luxembourg head- quarters see sec_1_482-7 d income_tax regs vir- tually all technological innovation occurred within amazon us thus the larger the volume of idcs that amazon us is treated as having incurred the larger the cost sharing pay- ments that aeht was required to make the regulations define idcs and provide that costs that contribute both to intangible development activity and to other business activities must be allocated on a reasonable basis see id para d petitioner’s cost accounting system during did not specifically segregate idcs or r d expenses from other operating costs petitioner therefore developed a formula and applied it to allocate to idcs a portion of the costs accumulated in various cost cen- ters under its method_of_accounting cost centers are accounting classifications that enable a business to manage and measure operating_expenses peti- tioner tracked expenses in six high-level cost centers cost united_states tax_court reports of sales fulfillment marketing technology and content t c general and administrative g a and other each of these high-level cost centers is a rollup of numerous subsidiary cost centers for some calendar quar- ters more than individual cost centers each recording a specific type of expense rolled up into intermediate cost centers and ultimately into one of the six top-level cost cen- ters for example cost center systems and network engineering rolls up into c210 product development and c250 technology external all costs accumulated in product development and technology external roll_up into the t c category the parties agree that none of the costs accumulated in the cost of sales and other categories are allocable to idcs respondent accepts petitioner’s formula-based alloca- tion to idcs of costs accumulated in the fulfillment and marketing categories and he accepts petitioner’s decision to allocate g a costs to idcs on the basis of the idc out- comes for the other five categories the parties’ dispute focuses on the t c category respondent contends that of the costs accumulated in the t c category constitute idcs as a corollary this would produce a commensurate increase in the percentage of g a costs allocable to idcs petitioner urges that t c costs must be allocated between idcs and other activities on a reason- able basis and that its allocation formula accomplishes this result broadly speaking the costs accumulated in the t c cat- egory include expenses related to technological development and website content according to petitioner’s sec filings its t c category expenses consist principally of payroll and related expenses for employees involved in research_and_development including application development editorial content merchandising selection systems and telecommuni- cations support and costs associated with the systems and telecommunications infrastructure t c costs included costs associated with acquired website content payroll and related expenses for employees involved in research website develop- ment and telecommunications support and payroll and related expenses for employees involved in category expan- sion ie expanding amazon’s product offerings and buying amazon com inc subs v commissioner during many employees whose time was cap- tured in t c cost centers engaged solely in intangible development activity certain employees engaged solely in other types of activity and certain employees engaged in both this diversity of tasks was reflected in their job classi- fications all amazon employees have job codes beginning with a capital letter one of which is t which stands for technical most cost centers that rolled up into t c have a mix of t-coded and non-t-coded workers during the first quarter of for example t c cost centers had no t- coded employees had all t-coded employees and had a mix on average during there were almost as many t c cost centers with no t-coded employees cost centers as there were with all t-coded employees cost centers the subsidiary cost centers that rolled up into t c cap- tured a significant volume of non-idc personnel costs the diversity of the employees’ tasks which is reflected in their annual performance evaluations is illustrated by these examples employees in cost center manage third-party digital content that is viewed on or downloaded from amazon com certain employees manage the customer purchasing experi- ence other employees spend time negotiating and man- aging the logistics of acquiring website content from third parties and determining how this website content will be dis- played to amazon’s customers employees in cost center build and improve tech- nology that helps sellers integrate their products into amazon com some employees spend significant time helping sellers list their products this includes assisting sellers in filling out spreadsheets and directing their submissions to other amazon staff members employees in cost center design expand and main- tain amazon’s product catalog some write code to compile and display the catalog or to allow customers to place orders others engage in routine maintenance and make minor code the performance evaluations show that certain employees whose time was captured in t c cost centers engaged in substantial non-idc activity relevant cost centers include new product development data warehouse development large accounts services account manage- ment and payments platform united_states tax_court reports adjustments to alter the manner in which website content is displayed because petitioner’s t c cost centers like its fulfillment marketing and g a cost centers captured both idcs and other costs it devised a complex multi-step formula to allo- cate costs between the intangible development area and the other areas or business activities see sec_1_482-7 income_tax regs the details of this formula have varied over time the formula that petitioner urged at trial employed data derived from a pricewaterhousecoopers pwc study that identified qualifying research activities for pur- poses of claiming sec_41 research_and_experimentation r e credits for and because amazon’s employees did not record time specifi- cally to r e activities the pwc study relied heavily on employee surveys most employees in t c cost centers regardless of job code were surveyed some employees out- side of t c cost centers were surveyed if petitioner believed they engaged in qualifying research in these surveys pwc asked employees to complete questionnaires on which they divided their time among specified activities eight of these activities involved software development from the initial requirements phase through deployment and testing together with direct supervision and direct support of software development the time devoted to these eight activities was deemed to yield qualifying r e expenses for sec_41 purposes time devoted to five types of activities-specifically routine engineering routine data collection reverse engineering human resources training and activities outside the united states-was deemed not to yield qualifying r e expenses for sec_41 purposes the 14th category captured days when no work was done such as vacation days sick days and holidays from these surveys pwc derived estimates to allocate employee time to sec_41 qualifying activities for each surveyed employee pwc computed a qualified_research expenditure qre percentage reflecting the portion of that person’s time that was spent on qualified_research in the fourth quarter of for example the average qre percentage for employees in the series of cost centers capturing costs related to technology development mainte- nance and management wa sec_61 in that same quarter amazon com inc subs v commissioner the average qre percentage for employees in the series of cost centers capturing costs related to business line management wa sec_53 pwc used these percentages in determining the sec_41 credit to which it believed amazon was entitled noting the similarity between sec_41 qualified_research expenditures and idcs amazon employed the pwc survey data as a central component of its formula for allocating costs under sec_1_482-7 income_tax regs simpli- fying somewhat petitioner’s formula for allocating t c cat- egory costs between idcs and other activities proceeds in several steps as the first step petitioner eliminated from the t c cost centers all costs captured in general ledger accounts that petitioner determined to be unrelated to intan- gible development the resulting sum may be called modi- fied t c category costs as the second step petitioner identified the employees within the t c category who were likely to have engaged in intangible development assuming that only t-coded employees were likely to have done this petitioner divided the number of such employees by the total number of employees in the t c category this yielded what petitioner called the t-ratio petitioner calculated a distinct t-ratio for the t c category for each calendar_quarter during the next step was to examine the qre survey results petitioner adjusted the pwc data to reflect the fact that cer- tain costs ineligible for the sec_41 credit eg costs attributable to reverse engineering and non-u s activities may properly be includible in idcs petitioner accordingly determined an adjusted qre percentage for each person in the t c category representing the portion of that person’s time spent on intangible development petitioner computed the arithmetic average of these adjusted qre percentages which it called the adjusted qre ratio or a-ratio peti- tioner then multiplied the t-ratio by the a-ratio to yield a development ratio for the t c category finally petitioner if there was no pwc survey data for a particular t c cost center- eg because that cost center was recently created or because it was deter- mined not to contribute to sec_41 qualifying research-petitioner ap- plied the average a-ratio for cost centers with available survey data united_states tax_court reports multiplied modified t c category costs as determined at step by the development ratio to determine the dollar volume of t c category costs properly allocable to idcs petitioner made separate computations for each calendar_quarter and summed these results to produce annual idc figures for the t c category on its and federal_income_tax returns peti- tioner reported cost sharing payments from aeht of dollar_figure and dollar_figure respectively these amounts were reported as reimbursed r e expenses thus reducing otherwise-allowable deductions the cost sharing payment for was determined using the pwc survey data as described previously because the pwc data were not avail- able when petitioner filed its return it initially used a different system to determine the cost sharing payment it subsequently filed an affirmative claim for reporting a lower cost sharing payment computed under the method- ology used for by this affirmative claim petitioner sought to reduce the cost sharing payment by approxi- mately dollar_figure million or almost vi stock-based compensation the csa executed by amazon us and aeht defined idcs to include all direct and indirect_costs including stock- based compensation costs relating to intangible develop- ment specifically idcs were defined to include compensa- tion provided by a party to its employees or independent con- tractors in the form of equity instruments options to acquire stock or rights with respect to equity instruments or stock_options as defined in sec_1 d i as amended by t d the parties further elected pursuant to sec_1_482-7 income_tax regs to take into account all stock-based compensation in the form of stock_options in the same amount and as of the same time as the fair value of the stock_options reflected as a charge against income in the audited financial statements of a party this election was made without prejudice to the petitioner employed a similar methodology to determine the percent- age of g a category costs allocable to idcs respondent does not object to the g a methodology except to the extent that it employs what re- spondent views as an unduly low allocation of idcs to the t c category amazon com inc subs v commissioner party’s right to challenge the validity of sec_1_482-7 in filing its and returns petitioner thus com- plied with the regulation requiring that stock-based com- pensation be included in the idc cost pool upon which cost sharing payments are determined like many technology companies petitioner questioned the validity of this regula- tion the csa accordingly included a clawback provision that will apply in the event sec_1_482-7 income_tax regs is held to be an invalid regulation by a final_decision in a court of law with respect to pending litigation involving another taxpayer including a u s supreme court decision u s court_of_appeals decision upon denial of a writ of certiorari or lapse of time for filing such writ or a decision by a federal trial_court upon lapse of time for filing a notice of appeal or is revised or withdrawn by the treasury_department such that the costs of stock-based compensation are not required to be included as costs for qualified_cost sharing arrangements in the event this regulation is ultimately invalidated or withdrawn the csa provides that stock-based compensation shall not be included in the determination of idcs in any year to which this agreement applies for any year in which stock-based compensation turns out to have been improperly included in idcs the cost share shall be recomputed without the inclusion of stock-based compensa- tion in idcs and the cost share less the recom- puted cost share shall be refunded to the proper party the csa provides that any such refund shall be treated as an adjustment to the cost share for the year in which the triggering event occurs and to the extent that such adjustment exceeds the cost share the adjustment shall be applied to subsequent years until fully exhausted in altera corp v commissioner 145_tc_91 this court invalidated sec_1_482-7 income_tax regs the provision that requires stock-based compensation costs to be included in the idc pool our decision in that case was appealed to the u s court_of_appeals for the ninth circuit on date the case remains pending on appeal opinion sec_482 gives the commissioner broad authority to allocate gross_income and deductions among commonly con- united_states tax_court reports trolled entities if he determines that it is necessary to pre- vent evasion of taxes or clearly to reflect the income the purpose of sec_482 is to prevent artificial shifting_of_income by placing a controlled_taxpayer on a tax parity with an uncontrolled taxpayer sec_1_482-1 income_tax regs the statute empowers the commissioner to determine the true_taxable_income of a controlled_taxpayer by ascertaining the income it would have earned if it had dealt with unrelated parties at arm’s length see 405_us_394 102_tc_149 ‘the standard to be applied in every case is that of a taxpayer dealing at arm’s length with an uncontrolled taxpayer ’ veritas t c pincite quoting sec_1_482-1 income_tax regs in determining the true_taxable_income the commissioner has broad discretion in applying sec_482 and we will uphold his determination unless the tax- payer shows it to be arbitrary capricious or unreasonable seagate tech t c pincite 96_tc_226 whether respondent has abused his discretion is a question of fact sundstrand corp t c pincite am terrazzo strip co v commissioner 56_tc_961 in a series of transactions in and amazon us transferred intangible_property to aeht these transfers required aeht to make an upfront buy-in payment to com- pensate amazon us for the value of the assets thus transferred see sec_1_482-7 g income_tax regs respondent urges that a dcf methodology as implemented by dr frisch supplies the best_method for determining an arm’s-length buy-in payment and that the required_payment is dollar_figure8 billion the first question we must answer is whether respondent abused his discretion in making this determination we conclude that he did i cost sharing background we begin our analysis with the regulations in effect in when amazon us and aeht entered into the csa where parties have entered into a qualified_cost_sharing_arrangement qcsa they share the cost of developing amazon com inc subs v commissioner intangible_property see id para a when one partici- pant here amazon us makes pre-existing intangible prop- erty available for purposes of research under a qcsa that party is deemed to have transferred an interest in such prop- erty to the other participant this requires the other partici- pant here aeht to make a buy-in payment to the trans- feror id para g and the required buy-in payment is the arm’s length charge for_the_use_of the intangible multiplied by the controlled participant’s share of reasonably_anticipated_benefits id subpara the best-method rule set forth elsewhere in the regulations seeks the most reliable measure of an arm’s- length result veritas t c pincite see sec_1_482-1 income_tax regs the regulations provide that an arm’s- length charge must be determined under one of four methods the comparable_uncontrolled_transaction cut method the comparable_profits_method the profit split method or an unspecified method see sec_1 c income_tax regs t here is no strict priority of methods and no method will invariably be considered to be more reliable than others veritas t c pincite sec_1_482-1 income_tax regs the regulations make clear that the buy-in payment rep- resents compensation solely for_the_use_of pre-existing intan- gibles sec_1_482-7 income_tax regs captioned pre-existing intangibles states if a controlled participant makes pre-existing intangible_property in which it owns an interest available to other controlled participants for purposes of research in the intangible development area under a quali- fied cost_sharing_arrangement then each such other controlled partici- pant must make a buy-in payment to the owner by definition compensation_for subsequently developed intangible_property is not covered by the buy-in payment rather it is covered by future cost sharing payments whereby each qcsa participant pays its ratable share of ongoing idcs as in effect during the regulations provided that the commissioner shall not make allocations with respect to a qualified_cost_sharing_arrangement except in two respects id para a specifically adjustments are permitted only to ensure that an arm’s-length buy-in united_states tax_court reports payment is made for pre-existing intangible_property and that each participant pays its appropriate share of ongoing idcs this court interpreted and applied these cost sharing regulations in veritas the taxpayer there a domestic cor- poration veritas us developed manufactured and sold throughout the world advanced storage-management soft- ware products pursuant to a qcsa executed in date veritas us granted a european subsidiary veritas ire- land the right to use pre-existing intangible_property over- seas the assets thus transferred consisted of short-lived technology including source code for software products to be sold outside the united_states as well as the right to use outside the united_states trademarks trade names and service marks owned by veritas us veritas ireland made a buy-in payment of dollar_figure million for use of these pre-existing intangibles the irs challenged the buy-in payment and ultimately determined that the required buy-in payment was dollar_figure5 bil- lion veritas t c pincite the commissioner’s expert dr hatch assumed that the preexisting intangibles ha d a per- petual useful_life and characterized the csa as ‘akin’ to a sale or geographic spinoff of the u s parent’s international business operations id pincite dr hatch rejected the com- parable uncontrolled_transaction method and employ ed a discounted cashflow analysis -specifically income_method -to determine the requisite buy-in payment id pincite the dr hatch defined the buy-in payment as the present_value of royalty obligations expected to be paid in perpetuity under arm’s-length terms id pincite he did not value individually any of the specific intangible assets that veritas us transferred to its irish subsidiary instead he employed an ‘aggregate’ valuation approach that proceeded in three steps first he estimated the arm’s-length royalty that would be due after date on a go-forward basis ibid second he chose a discount rate to convert these estimated future royalty payments into date dollars third he calculated the buy-in payment as equal to the present_value of the royalty payments estimated in step discounted at the rate determined in step ibid this produced a buy- in payment of dollar_figure5 billion which dr hatch determined to amazon com inc subs v commissioner be economically equivalent to a percent perpetual annual royalty ibid we held that the buy-in payment thus determined rep- resented an abuse_of_discretion id pincite although we found several deficiencies in dr hatch’s methodology his core error was to value short-lived intangibles as if they have a perpetual life id pincite we found that veritas us was in a perpetual mode of innovation and that the useful_life of the pre-existing technology-related intangibles was four years id pincite we found that the useful_life of the trademarks brand names and other marketing intan- gibles was seven years id pincite it was unreasonable we concluded for respondent to determine the buy-in payment by assuming that a third party acting at arm’s length would pay royalties in perpetuity for use of these short-lived assets as we emphasized in veritas the cost sharing regulations unequivocally require a buy-in payment to be made with respect to transfers of ‘pre-existing intangible_property ’ no buy-in payment is required for subsequently developed intan- gibles id pincite by valuing short-lived intangibles as if they have a perpetual life the commissioner’s buy-in computation improperly took into account the value of intangibles that were subsequently developed rather than preexisting id pincite we concluded in veritas that reliable cuts existed for each form of intangible_property transferred pursuant to the qcsa and that with certain adjustments the cut method is the best_method for determining the req- uisite buy-in payment id pincite ii respondent’s determination of the buy-in payment in this case respondent’s primary position as to the appro- priate buy-in payment was set forth in the expert report of dr frisch like dr hatch in veritas dr frisch rejected use of the cut method and applied a dcf methodology to deter- mine aeht’s buy-in obligation his valuation like that of dr hatch proceeded in three main steps first he estimated the future cash flows of aeht’s european business second he selected a discount rate to convert these estimated cash flows into dollars third he calculated the buy-in pay- ment as equal to the present_value of the cash flows deter- united_states tax_court reports mined at step discounted at the rate determined in step for step dr frisch started with the projections by ama- zon’s management of revenues expenses and operating income for the european business for calendar years through for years after dr frisch assumed that the revenues expenses and operating income of the european business would grow pincite per year the rate at which the eu economy as a whole was projected to grow with these assumptions dr frisch projected aeht’s oper- ating income into the indefinite future believing that future cash flows rather than operating income would yield the best estimate of an appropriate buy- in payment dr frisch made several adjustments to aeht’s projected operating income first he subtracted the cost sharing payments that aeht was projected to make to amazon us under the qcsa second he added back expected depreciation because it involves no outlay of cash third he subtracted aeht’s projected future capital expenditures finally he made adjustments based on aeht’s projected working_capital after estimating aeht’s future free cash flows dr frisch moved to step of his analysis selecting an appropriate dis- count rate generally speaking the higher the discount rate the lower the present_value of future cash flows for internal budgeting purposes amazon’s treasury_department employed a weighted average cost of capital wacc of using market data dr frisch concluded that a discount rate of was appropriate at step dr frisch discounted aeht’s future cash flows through 2024-ie for years out-at he determined that the present_value of these cash flows was dollar_figure7 billion he then computed a discounted terminal value of dollar_figure mil- lion for post-2024 cash flows this calculation was necessary we will refer to these seven-year figures as projections by amazon’s management even though the figures for were extrapolated by deloitte we find no fault with this assumption as will be discussed later var- ious experts expressed divergent views as to how aeht’s growth rate should be calculated after dr frisch’s decision to drop_down to the long-term projected growth rate of the european economy was conservative and reasonable amazon com inc subs v commissioner because he assumed that the intangible_property subject_to the buy-in payment had a perpetual he called it an indeter- minate useful_life finally to isolate the future cash flows attributable to aeht’s intangible assets dr frisch sub- tracted the value of the tangible assets it owned as of year- end which he determined to be negative dollar_figure million representing a negative cash position this yielded a buy- in payment of dollar_figure8 billion dollar_figure7 billion dollar_figure million dollar_figure million dollar_figure8 billion one does not need a ph d in economics to appreciate the essential similarity between the dcf methodology that dr hatch employed in veritas and the dcf methodology that dr frisch employed here both assumed that the pre- existing intangibles transferred under the qcsa had a per- petual useful_life both determined the buy-in payment by valuing into perpetuity the cash flows supposedly attrib- utable to these pre-existing intangibles and both in effect treated the transfer of pre-existing intangibles as economi- cally equivalent to the sale of an entire business respondent admitted as much on brief urging that project goldcrest transferred all cash flows relating to the european operation to aeht in what was as an economic matter a transfer of the european websites business for the indefinite future by assuming a perpetual useful_life dr frisch failed to restrict his valuation to the pre-existing intangible prop- erty sec_1_482-7 income_tax regs that amazon us actually transferred to aeht in as explained in connection with petitioner’s cut methodology see infra pp the website technology that amazon us initially transferred to aeht had a useful_life of about seven years thus after decaying or ramping down in value over a seven-year period amazon’s website technology as it existed in date would have had relatively little value left by year-end but approximately of dr frisch’s pro- posed buy-in payment or roughly dollar_figure billion is attributable to cash flows beginning in and continuing in per- petuity as explained more fully infra pp we do not conclude that the website technology transferred in date had become wholly worth- less at year-end it continued to have some residual_value it could be used for research and as a springboard for developing replacement tech- continued united_states tax_court reports conversely it is clear that dr frisch like dr hatch improperly included in the buy-in payment the value of sub- sequently developed intangibles veritas t c pincite management’s projections for the european business were based on the extremely high growth rates that amazon had achieved in the past such growth rates could be sustained only through constant innovation including innovations con- cerning products and services that did not yet exist in marketable form projects that would contribute to high future growth rates some of which were in early develop- ment as of date included the kindle amazon prime the fire smartphone fire tv digital music video offerings cloud computing and storage and the efn which implemented standardized and improved fulfillment oper- ations across europe these new products and services as well as the next generation of amazon’s website platform would be created thanks to massive projected idc investments by amazon in years after but aeht would have paid via cost sharing its ratable share of these future idcs and it would thus intangibles because aeht would pay for these assets via cost sharing it was not required to pay for them through the upfront buy- in payment as we held in veritas t c pincite no buy- in payment is required for subsequently developed intangi- bles these subsequently-developed co-own dr frisch’s dcf methodology resembles dr hatch’s in another respect it is based in essence on an akin to a sale theory see id pincite dr frisch computes the buy-in payment not by valuing the specific intangible assets transferred under the csa but by determining an enterprise value for amazon’s entire european business he deems the pre-existing intangibles to have a value equal to aeht’s enterprise value less its initial tangible assets by employing an enterprise valuation dr frisch necessarily sweeps into nology we conclude that a tail of years is appropriate to capture this residual_value but this residual_value when added to the initial seven- year value does not come close to dr frisch’s dollar_figure8 billion figure dr frisch admitted that he did not investigate the manner in which amazon constructed its revenue projections testifying that he couldn’t do a detailed analysis of what was in the projections in terms of individual product amazon com inc subs v commissioner his calculation assets that were not transferred under the csa and assets that were not compensable intangibles to begin with f or the definition of an intangible the cost sharing regulations in effect for refer to the definition set forth in sec_1_482-4 income_tax regs see id sec_1_482-7 last sentence this definition is essentially the same as that set forth in sec_936 in both provi- sions intangible is defined to include five enumerated cat- egories of assets each of which has substantial value inde- pendent of the services of any individual these include pat- ents inventions copyrights know-how trademarks trade names and other specified intangibles each definition also includes a sixth category consisting of other similar items in the regulatory definition and any similar item in the statutory definition the former elaborates slightly on the latter by stating that f or purposes of sec_482 an item is considered similar to those enumerated if it derives its value not from its physical attributes but from its intellec- tual content or other intangible properties sec_1 b income_tax regs an enterprise valuation of a business includes many items of value that are not intangibles as defined above these include workforce in place going_concern_value goodwill and what trial witnesses described as growth options and cor- porate resources or opportunities unlike the intangi- bles listed in the statutory and regulatory definitions these items cannot be bought and sold independently they are an inseparable component of an enterprise’s residual business value these items often do not have substantial value inde- pendent of the services of any individual sec_936 last clause sec_1_482-4 income_tax regs and these contributors to value are not similar to the enumerated intangibles because they do not derive their value from their intellectual content or other intangible properties sec_1_482-4 income_tax regs thus as we concluded in this conclusion is supported by the regulations’ history see 285_f3d_1210 9th cir aff ’g in part rev ’g in part tcmemo_1998_461 141_tc_551 the history of a regulation may be helpful in resolving ambiguities in it in the irs considered updating the transfer_pricing reg- continued united_states tax_court reports veritas there was for the tax years at issue no explicit authorization in the cost sharing regulations for respond- ent’s ‘akin’ to a sale theory or his inclusion of workforce in place goodwill or going-concern value in deter- mining the buy-in payment for pre-existing intangibles t c pincite respondent urges that dr frisch’s adoption of a business_enterprise valuation is supported by the aggregation prin- ciple under the caption aggregation of transactions the regulations in effect during provided that the combined effect of multiple transactions may be considered if such transactions taken as a whole are so interrelated that consideration of multiple transactions is the most reliable means of determining the arm’s length consideration for the controlled transactions sec_1_482-1 f i a income_tax regs aggregation argument we rejected respondent’s in veritas t c pincite and we likewise reject it here the buy-in payment represents compensation_for pre-existing intangible_property owned by the transferor sec_1 g income_tax regs for at least two reasons the type of aggregation proposed by respondent does not yield a reasonable means much less the most reliable means of determining an arm’s-length buy-in payment see id sec ulations via temporary and proposed_regulations the secretary requested comments specifically as to whether the definition of intangible_property should be expanded to include items not normally considered to be items of intellectual_property such as work force in place goodwill or going_concern_value fed reg date after receiving nu- merous comments opposing such an expansion the irs decided not to change the definition of intangible_property see t d 1994_2_cb_93 explaining that the revised regulations merely clarified the defini- tion even if certain items discussed in the text were thought to constitute intangibles for cost sharing purposes they were not necessarily owned directly by amazon us or covered by the csa the european subsidiaries had been in business-in germany and the uk very successfully-for more than six years as of date they had substantial assets apart from their tangible_property including workforce in place and going- concern value aeht inherited these values when it acquired the stock and assets of the european subsidiaries pursuant to the european sub- sidiary contribution the european business contribution and the four- party agreement see supra pp aeht was not required to com- pensate amazon us for these assets via the buy-in payment amazon com inc subs v commissioner improperly aggregates pre-existing f i a first dr frisch’s business-enterprise approach intangibles which are subject_to the buy-in payment and subsequently developed intangibles which are not second his business- enterprise approach improperly aggregates compensable intangibles such as software programs and trademarks and residual business_assets such as workforce in place and growth options that do not constitute pre-existing intan- gible property under the cost sharing regulations in effect during see veritas t c pincite see also guidant llc v commissioner 146_tc_60 in a related vein respondent defends dr frisch’s approach under the realistic_alternatives_principle the regulations authorize the commissioner to consider the alternatives available to the taxpayer in determining whether the terms of the controlled_transaction would be acceptable to an uncontrolled taxpayer faced with the same alternatives and operating under comparable circumstances sec_1 f ii a income_tax regs respondent contends that amazon us had a realistic alternative available to it namely continued ownership of all the intangibles in the united_states if dealing with an unrelated party respondent urges amazon us would clearly have preferred this alter- native to a cost_sharing_arrangement that would give a competitor access to its crown jewels respondent asserts that dr frisch’s analysis captures the value of this realistic in the secretary finalized new cost sharing regulations that re- placed the regulations involved in this case t d 2012_12_irb_499 issued in temporary form in and effective as relevant here in date these new regulations replaced the buy-in payment with the concept of a platform_contribution_transaction pct fed reg date the preamble to the temporary regulations noted objections from commenters that the pct included elements such as workforce goodwill or going_concern_value or business opportunity which in the commentators’ view either do not constitute intangibles or are not being transferred and so in the commentators’ view are not com- pensable fed reg the treasury_department replied by stating that the new regulations do not limit platform contributions that must be compensated to the transfer of intangibles defined in sec_936 id as we noted in veritas t c pincite the regulations did not apply in that case and they have no applica- tion to this case either united_states tax_court reports alternative by estimating the future cash flows of amazon’s entire european business we find this argument unpersuasive for many reasons but it suffices to mention two first respondent’s argument proves too much whenever related parties enter into a qcsa they presumably have the realistic alternative of not entering into a qcsa from this truism respondent con- cludes that the buy-in payment must be determined as if the parties had not elected cost sharing but had instead contin- ued to operate the business as they had done previously this would make the cost sharing election which the regula- tions explicitly make available to taxpayers altogether meaningless see id sec_1_482-7 providing that a qcsa produces results that are consistent with an arm’s length result provided that all requirements of the cost sharing regulations are satisfied second as we noted in veritas t c pincite n the regulation enunciating the realistic_alternatives_principle also states that the irs will evaluate the results of a trans- action as actually structured by the taxpayer unless its struc- ture lacks economic_substance sec_1_482-1 f ii a income_tax regs thus even where a realistic alternative exists the commissioner will not restructure the trans- action as if the alternative had been adopted by the tax- payer so long as the taxpayer’s actual structure has eco- nomic substance ibid see claymont invs inc v commis- sioner tcmemo_2005_254 90_tcm_462 finally because the transaction had economic_substance sec_1_482-1 f income_tax regs prohibits respondent from restructuring the terms as if his alternative had been adopted by petitioners the transaction actually structured by amazon us was a cost_sharing_arrangement and respondent does not contend that this structure lacked economic_substance the regula- tions in effect during unambiguously entitled amazon us to enter into a qcsa it cannot be deprived of this entitlement on the theory that it had the alternative of doing something else because dr frisch did not limit his buy-in payment to the value of the pre-existing intangibles transferred pursuant to the qcsa his approach violated the amazon com inc subs v commissioner cost sharing regulations and must be rejected for that rea- son characterizing veritas as a highly fact-bound opinion respondent attempts to distinguish it on several grounds first he contends that dr frisch unlike dr hatch did not opine or assume that the transferred intangibles had a per- petual life rather dr frisch posited that the pre-existing intangibles had an indefinite useful_life in the sense that their useful lives and thus their value are increasingly uncertain over time regardless of what adjective one employs dr frisch clearly valued the intangibles as if they would retain value forever discounting years’ worth of cash flows and then computing a terminal value dr frisch admitted on cross-examination that his methodology pro- duced in mathematical terms precisely the outcome that would occur if one assumed a perpetual useful_life respondent seeks to minimize this error noting that after years dr frisch’s terminal value accounts for a small fraction of his dollar_figure8 billion total but most of the intangi- bles had a useful_life much shorter than years and the useful_life of the technology-related intangibles was only seven years see infra pp about of dr frisch’s total value or roughly dollar_figure billion is attributable to cash flows after when amazon’s underlying website technology as it existed on date was expected to have lost most of its value this is not a de_minimis error second respondent urges that dr frisch by subtracting aeht’s projected cost sharing payments excluded cash flows attributable to subsequently developed intangibles and thus avoided the error committed by dr hatch see veritas t c pincite in effect respondent says this allowed aeht to earn a return of the discount rate dr frisch applied on its share of the idcs that created the subse- quently developed intangibles in respondent’s view an rate of return was more than generous for a company like aeht which respondent views as a cash_box dr frisch stated that his dcf valuation would be consistent with the approach of the cost sharing regulations and respondent’s realistic alternatives argument may represent an attempt to apply those regula- tions retroactively cf veritas t c pincite united_states tax_court reports this argument is unpersuasive for at least two reasons first aeht was not an empty cash_box the european subsidiaries of which aeht became the parent had been in business for approximately six years they had a skilled workforce they owned tangible and intangible assets and they had goodwill and going-concern value when making the european subsidiary contribution to aeht in date petitioner valued the european subsidiaries at approxi- mately dollar_figure million second and more fundamentally respondent’s argument ignores the fact that aeht by making cost sharing pay- ments became a genuine co-owner of the subsequently devel- oped intangibles that the idcs financed under dr frisch’s approach aeht is allowed to subtract from its buy-in obliga- tion an amount equal to the present_value of its projected cost sharing payments ie its discounted cost of acquiring the subsequently developed intangibles but all future euro- pean business profits generated by those intangibles in excess of that cost would be allocated to amazon us through the buy-in payment as respondent urges the discounting process by which dr frisch computes the buy-in payment would arguably afford aeht a limited return on the investment represented by its share of the idcs but the regulations simply do not authorize such an artificial cap on the expected returns that aeht could realize as co-owner of amazon’s future intan- gible assets under the regulations in effect during the irs may not make allocations with respect to a qcsa except to the extent necessary to make each con- trolled participant’s share of idcs equal to its share of reasonably_anticipated_benefits sec_1_482-7 income_tax regs the corollary of this rule is that each qcsa participant can expect to receive its proportionate share of the profit attributable to the future intangibles see id paras e f iii for this purpose it is immaterial whether the participant engages in actual technology development or simply makes cost sharing payments in cash by allocating to amazon us all of aeht’s future profits in excess of the discount rate dr frisch’s approach is irreconcilable with the governing regulations if veritas cannot be distinguished on the facts respondent urges that it be overruled he contends that the outcome in amazon com inc subs v commissioner veritas was dictated solely by fact finding so that any assertions made by the court about governing law are dicta and not controlling as the previous discussion has made clear we do not agree with respondent’s characterization of veritas and we decline his invitation to overrule that opinion iii petitioner’s determination of the buy-in payment having concluded that respondent’s primary valuation approach was arbitrary and capricious we turn to an assess- ment of petitioner’s methodology petitioner’s experts applied the cut method to determine an appropriate buy-in pay- ment for all three species of intangible assets-website tech- nology marketing intangibles and european customer information-that amazon us made available to aeht petitioner submits that the cut method is the best_method for valuing the pre-existing intangibles the cut method determines an arm’s-length charge for a controlled_transaction by reference to the amount charged in a comparable_uncontrolled_transaction sec_1_482-4 income_tax regs if an uncontrolled_transaction involves transfer of the same intangible under the same or substan- tially similar circumstances the cut method will generally yield the most reliable measure of the arm’s-length result id subpara ii if uncontrolled transactions involving the same intangible under the same or substantially_similar cir- cumstances cannot be identified uncontrolled_transaction sec_22 petitioner urges that dr frisch made other errors that affect the reli- ability of his conclusions for example when subtracting aeht’s projected capital expenditures from its future cash flows he neglected to exclude startup expenses for the luxembourg headquarters and the irish data cen- ter according to petitioner correction of this oversight would reduce dr frisch’s valuation by dollar_figure million separately when subtracting aeht’s projected cost sharing payments from its future cash flows dr frisch as- sumed that amazon’s idcs would grow at an annual rate of only after if dr frisch had used the idcs as calculated by dr higinbotham petitioner contends that the valuation would be reduced to dollar_figure6 billion although these and other challenges to dr frisch’s report have force we need not consider them in detail respondent’s business_enterprise ap- proach to determining an arm’s-length buy-in payment for pre-existing in- tangibles is flawed in its central premise because it is inconsistent with the pre-2009 cost sharing regulations that being so modifying the details of dr frisch’s implementation of that approach would not carry the day united_states tax_court reports involving comparable intangibles under comparable cir- cumstances may be used but the results may be less reli- able ibid in order for intangibles involved in controlled and uncon- trolled transactions to be comparable both intangibles must be used in connection with similar products or processes within the same general industry or market and must have similar profit potential id subdiv iii b in deter- mining whether controlled and uncontrolled transactions are comparable the regulations direct us to consider com- parability with respect to the relevant property or services functions contract terms risks and prevailing economic conditions id sec_1_482-1 respondent’s and petitioner’s experts agree that the cut method may reliably be used to value separately the website technology the marketing intangibles and the customer information though they disagree mightily about the out- comes that this method should produce we conclude that the cut method provides the best_method for determining the fair_market_value of all three species of intangible_property but we do not wholly agree with the results reached by either party in implementing this approach because petitioner has failed to prove that its proposed valuation meets the arm’s- length standard the court must determine for itself with respect to each category of property the required buy-in pay- ment see sundstrand corp t c pincite 88_tc_252 a website technology petitioner’s expert dr wills opined that the m com trans- actions between amazon and its clients provided reliable internal cuts for the transaction by which amazon us made its website technology available to aeht in its m com business amazon used the technology that powered its own websites to build and operate ecommerce websites for other merchants amazon’s principal m com clients were large retailers operating in the united_states and abroad there were no material differences between the technology pack- ages that domestic and foreign clients received dr wills analyzed the m com agreements in an effort to determine the royalty rate that an unrelated party acting at arm’s length would pay amazon us for the right to use the amazon com inc subs v commissioner website technology he found that the m com agreements were priced holistically by this he meant that the head- line commission rate stated in each agreement covered not only the website technology but also ancillary services that amazon furnished to that particular client to the extent these ancillary services were supplied in addition to the website technology dr wills concluded that an appropriate adjustment to the headline rate was warranted dr wills adjusted the commission rates appearing in m com agreements to eliminate profit attributable to ancillary services he thus derived royalty rates ranging from to with a median of he concluded that aeht would be entitled to a downward volume adjustment because m com clients with the largest sales volumes paid a lower implied commission rate applying a volume adjust- ment he came up with a reduced royalty rate ranging from to he concluded that no further adjustments were needed to account for differences in geography or profit potential respondent’s experts accept this latter conclusion dr wills then determined a useful_life and a decay curve for amazon’s website technology by relying on the analyses of four of petitioner’s technology experts drs birman and alvisi parkes and maccormack on the basis of their anal- yses he concluded that the website technology had an aver- age useful_life of six years but that it would decline in value or decay quite rapidly during this period for example he concluded that during the average value of the tech- nology would be of its date value and that during its average value would be of that initial value dr wills multiplied his volume-adjusted royalty rates ranging from to by the decay percentage to gen- erate final royalty rates for each year thus for example the effective high royalty rate for wa sec_1 and the effective low royalty rate for was for years after he added a tail of years at a flat royalty rate to account for any continued presence of some base of code after six years dr wills applied these declining royalty rates to a revenue base equal to aeht’s projected annual revenue for extended through using a declining balance united_states tax_court reports method to generate an annual royalty obligation he then discounted this stream of royalty payments pincite the same discount rate used by dr frisch to produce a lump-sum net present_value this generated a buy-in valuation for the website technology ranging between dollar_figure and dollar_figure million respondent’s expert dr higinbotham agreed that the m com transactions provided a reliable source of cuts for valuing the website technology for his royalty rate he used the headline commission rate appearing in a pre-2005 m com agreement between amazon and target for his rev- enue base he used management projections of aeht’s reve- nues through for years after he assumed signifi- cantly higher revenue growth than drs wills and frisch who assumed that aeht’s revenues would grow at the rate of the eu economy dr higinbotham applied a flat royalty rate to these projected revenues for years through then added a terminal value reflecting royalty payments in perpetuity unlike dr wills he did not adjust the royalty rate to account for decay in the value of the website technology as it existed in date instead he assumed that this loss in value would be reflected in the cost sharing payments that aeht would make to secure replacement technology he accordingly estimated amazon’s future idcs and sub- tracted from aeht’s future royalty payments its projected cost sharing payments he discounted this stream of future net royalty payments pincite to produce a lump-sum present_value of dollar_figure billion as the buy-in payment while the parties’ experts have adopted somewhat similar approaches they disagree on four major inputs into the cut valuation the proper royalty rate the proper useful_life and decay curve for the website technology the rev- enue base to which the royalty should be applied and the appropriate discount rate we discuss these issues in turn under a declining balance method the growth rate is reduced by each year until it reaches a stable growth rate in his work for private-sector clients dr higinbotham has employed decay curves similar to those used by petitioner’s experts when imple- menting valuations under the cost sharing regulations amazon com inc subs v commissioner royalty rate the parties have two major disputes concerning the royalty rate the first involves selection of the appropriate base rate the second involves the necessity of a downward adjustment for sales volume and if necessary its magnitude dr higinbotham selected a base royalty rate of the headline commission rate appearing in a pre-2005 m com agreement between amazon and target dr wills derived his royalty rate from m com agreements including the target agreement he concluded that it was inappropriate to rely solely on the headline commission rates stated in these agreements because the deals had multiple revenue sources including ancillary services dr wills based the latter conclusion in part on the testi- mony of charles moore who headed the m com business during and mr moore testified that amazon did not always expect to earn a profit on the ancillary services standing alone the headline rate was designed to ensure a reasonable profit on those services as well as compensate amazon for use of its technology he further testified that his business team used detailed financial spreadsheets called deal decks to analyze the overall economics of an m com transaction using the deal decks to back out the reve- nues attributable to ancillary services dr wills derived a royalty rate range of to with a median rate of the parties agree that the target arrangement is the most comparable m com transaction for purposes of implementing the cut approach target was the largest m com retailer and the most comparable to aeht in terms of sales volume target like aeht had a broad product line and wide product selection and target was contractually entitled to receive from amazon us all technology updates as they occurred but the target agreement was not comparable in one major respect it included a variety of ancillary services such as fulfillment and customer service that amazon us did not provide to aeht the deal decks are complex financial spreadsheets that amazon used to evaluate and negotiate the m com agreements these spreadsheets con- tained revenue projections over the term of each agreement taking into ac- count historical information and ex ante profit and loss projections united_states tax_court reports target and amazon executed their original m com agree- ment on date target thereby agreed to pay commissions computed on revenues derived from its website sales of during during and during this agreement was amended twice before once in date and again in date both amendments retained the headline commission rate for the agreement was amended a third time in date about months after amazon us and aeht executed the csa this final amendment replaced the rate with a tiered commission structure based on sales vol- umes it also included a dollar cap on the amount of commis- sions that target was required to pay we disagree with dr higinbotham’s exclusive reliance on the headline rate set forth in the original target agree- ment he acknowledged on cross-examination that the holistic pricing of the m com agreements posed an impedi- ment to relying solely on the stated commission rate and he conceded that the deal decks should be afforded more weight than he gave them in determining projected revenue flows thus while dr higinbotham properly considered the version of the target agreement in effect when the csa was executed his analysis suffered from reliance on a headline rate that included pricing for ancillary services as well as website technology dr wills sought guidance from the deal decks to address the latter problem but no deal decks could be found for any version of the target agreement except the date final amendment using the deal deck for the date amendment dr wills estimated that an appropriate royalty rate for the target agreement adjusted to back out ancillary service revenues would be but the date amendment post-dated the csa transaction by months and the parties understood that this amendment would reduce target’s payment obligation as compared with the flat commission structure prevailing on date while ex post data of this sort may provide a reference point or sanity check we think dr wills gave the date amendment undue weight in short while the target arrangement theoretically offers the best comparable it is imperfect in part because the docu- mentary record is incomplete see sec_1_482-1 income amazon com inc subs v commissioner tax regs directing attention to the degree of comparability between the controlled_transaction and any uncon- trolled comparables and the quality of the data and assump- tions used in the analysis nonetheless we find that the target agreements do bracket the range of acceptable royalty rates from the agreement in effect on date we conclude that a royalty rate adjusted to back out ancillary service revenue should be meaningfully below and from the agreement in effect in date which was designed to reduce target’s commission obligation we conclude the proper base royalty rate should be meaningfully above since the target agreements provide an imperfect com- parable we expand our analysis to include the other m com agreements dr higinbotham reviewed m com agree- ments he noted that no agreement had a headline commis- sion rate below and concluded that these agreements yielded a royalty rate range of to analyzing the holistic pricing of the m com agreements with deal decks dr wills determined a royalty rate range of to with a median rate of evaluating all the evidence we conclude that an arm’s- length base royalty rate for the website technology before applying any volume adjustment i sec_3_3 we find this rate acceptable because it properly backs out revenues attrib- utable to ancillary services it is the median rate determined by dr wills it is within dr higinbotham’s range and it is near the midpoint of the commission rates bracketed by the various target agreements we next must decide whether to apply a downward volume adjustment to the base royalty rate dr wills noted that the sales volumes expected to be generated by aeht were substantially larger than the sales volumes generated by any of the comparable m com retailers including target he found it clear from even a casual inspection of the data that there is a negative correlation between the commission rate and the associated sales volume noting mr moore’s testimony that v olume impacted deal pricing pretty significantly dr higinbotham agreed that this negative correlation existed and that aeht’s projected sales volumes were substantially larger than the median sales volume of the m com retailers that dr wills surveyed united_states tax_court reports we believe that some volume adjustment is required but we find that dr wills erred in applying a volume adjustment as large as basis points eg reducing the royalty rate at the high end of his range from to dr wills initially attempted to quantify a volume differential using a statistical analysis but he found this approach unreliable eg because it yielded negative implied royalty rates in some cases he then made a judgment call and estimated a 200-basis-point adjustment he admitted that he had no authority for this particular estimate and that it was not very scientific we agree with that assessment although we do not accept dr wills’ 200-basis-point adjustment we concur in his view that amazon’s agreements with its largest m com clients are the most logical places to look for evidence of what an appropriate volume adjustment might be those four clients were target mothercare a uk retailer specializing in baby products and toys marks spencer a uk department store chain and sears canada as of date the target agreement specified a flat commission rate of on sales no explicit volume adjustment was incorporated into that agreement until date the parties initially agreed moreover that the commission rate would remain pincite for the period begin- ning date and ending on date since the volume of target’s website sales was expected to increase substantially during this three-year period the tar- get agreement provides inconclusive support for a volume adjustment or its appropriate size the other three m com agreements were executed after date the mothercare agreement specified a commission rate starting pincite on the lowest tranche of website sales this rate increased to when annual sales hit a certain volume then decreased to a flat rate of when annual sales exceeded million since aeht’s expected annual sales volumes were expected to be many times larger than this the mothercare agreement provides inconclusive support for a volume adjustment or its appro- priate size amazon’s other two largest m com clients were sears canada and marks spencer the sears canada agreement specified a base commission rate of this rate decreased to when sales exceeded cad dollar_figure million and amazon com inc subs v commissioner decreased again to when sales exceeded cad dollar_figure mil- lion the marks spencer agreement specified a base commission rate of this rate decreased to when sales exceeded million review of these four agreements confirms our conclusion that dr wills’ 200-basis-point downward adjustment is unwarranted but the agreements do not yield a mathe- matical formula for calculating a proper volume adjustment indeed each agreement could conceivably be read to suggest a flat commission rate at the very large sales volumes that aeht was expected to generate which would imply at best a modest downward adjustment dr higinbotham agreed that a volume adjustment would not be illogical while offering no opinion as to what an appropriate adjustment would be using our best judgment as applied to the evidence and testimony as a whole we conclude that a 25-basis-point adjustment is appropriate after application of that adjust- ment we conclude that an arm’s-length royalty rate payable by aeht for the website technology made available under the csa i sec_3 useful_life and decay curve the parties have three main disputes concerning the useful_life and decay curve whether the useful_life of the website technology should be a relatively short term of years as petitioner argues or indefinite as respondent contends whether the court should apply a decay curve to the website technology during its useful_life and if so what the rate of decay should be and whether and how aeht must compensate amazon us for the research value of the website technology during an ensuing tail period we address these issues in turn a useful_life dr wills determined that the website technology made available to aeht had a useful_life on average of six years in reaching this conclusion he relied mainly on the analyses of petitioner’s principal technology experts drs birman and alvisi parkes and maccormack dr wills considered those experts’ analyses reasonable in light of his experience pricing technology intangibles for silicon valley clients united_states tax_court reports drs birman and alvisi adopted a qualitative approach to this problem by considering the major technological improve- ments as distinct from ordinary maintenance and routine extensions that the website technology as it existed in date would need in the near future they identified eight looming issues that amazon would be required to address including messaging technology scaling issues shopping cart database outages and problems with dynamo obidos and gurupa given the magnitude of these problems drs birman and alvisi concluded that a reasonable useful_life for the website technology was three to five years dr parkes conducted a somewhat similar ex ante analysis and a more quantitative ex post analysis in his ex ante anal- ysis he examined the challenges in terms of scaling code complexity low-quality functionality and other problems confronting eight major software components application engine catalog merchandising search browse ordering payments fraud identity pricing and fulfillment as of date he examined the information compiled by amazon’s engineers as of that date to assess their likely expectations as to how long this software would last he determined on the basis of this analysis that a useful_life of two to five years could reasonably have been anticipated for his ex post analysis dr parkes evaluated the degree to which the eight software components listed above were actually modified over time for each year after he assigned to each component a rating of or depending on whether it remained essentially the same as in date had source code in development that would replace it had been substantially_modified or had been replaced altogether on the basis of this numerical rating system dr parkes opined that any meaningful contribu- tion of amazon’s date website technology had dis- appeared after six years dr maccormack performed a quantitative ex post analysis that examined actual changes to source code he employed two metrics-component changes and architectural or dependency changes-to measure the relative contribution of the original source code ie source code in existence in date for each year through component changes measured the share that the original source code represented of operative source code at later dates architec- amazon com inc subs v commissioner tural changes an alternative measure of software evolution captured the extent to which dependencies among source files changed over time on the basis of this quantitative analysis dr maccormack concluded that a useful_life of six years or less was reasonable noting that a substantial por- tion of the source code remaining after six years was dor- mant or commoditized the conclusions of petitioner’s technology experts were generally consistent with the testimony of its software engi- neers brad porter a distinguished engineer explained that amazon built software very very quickly very quick and dirty and expected to just throw things away after a couple of years and rebuild amazon’s software development process leveraged the future by building a piece of soft- ware quickly amazon chose the expedient path over the right path and built up technical debt that inhered in soft- ware with a relatively short useful_life amazon’s website architecture was undergoing rapid change as of date it had become clear that obidos the original monolithic architecture would not last much longer given the scaling demands that amazon faced amazon attempted to solve these problems by gradually shifting work off obidos and moving to a distributed system called gurupa by date the move to gurupa was well underway yet obidos was not completely shut down until date gurupa was plagued by latency issues by amazon had migrated most of its website platform from gurupa to santana but it was still using gurupa for some applications as late as date the evolution of amazon’s website architecture thus reveals a pattern of continuity amid change elements of obidos and gurupa each persisted for nine years or more while amazon was transitioning to its new platform the software applications or services that obidos gurupa and santana called likewise went through major changes after date the key services that amazon dr maccormack employed a variety of robustness checks to confirm his conclusion including an analysis of actual changes to amazon’s source code between and this ex ante analysis like his ex post anal- ysis focused both on component changes and architectural changes dr maccormack’s ex ante analysis yielded decay curves resembling those gen- erated by his ex post data united_states tax_court reports needed to run its website-customer master service order master service dynamo payments and personalization- were all rewritten and replaced during see supra pp the software underlying these individual serv- ices had a useful_life ranging from three to eight years in sum the evidence clearly establishes that amazon’s website technology did not have a perpetual or indefinite useful_life and we reject respondent’s contention that it did dr wills’ estimate of a six-year useful_life comes close to the mark but we think his estimate gives insufficient weight to the persistence of obidos and gurupa architectural elements some of which survived nine years or more using our best judgment as applied to the evidence and testimony as a whole we conclude that amazon’s website technology- ignoring the tail discussed more fully below-had on aver- age a useful_life of seven years b decay curve dr wills used decay curves prepared by drs parkes and maccormack to ramp down over the useful_life of the website technology the royalty rate that aeht would be required to pay petitioner contends that this ramp down is necessary to correlate the buy-in payment to the value of the pre-existing intangibles the website technology in exist- ence in date gradually declined in value as major components were modified or replaced and aeht paid for the replacement technology with ongoing cost sharing pay- ments we agree that an uncontrolled taxpayer in aeht’s position would insist that its royalty payments decline rat- ably with the decline in value of the original technology respondent first contends that no ramp down at all is required noting that n one of the m com agreements had declining royalties based on obsolescence of licensed tech- nology that observation is correct but immaterial all of amazon’s m com clients received technology updates for free they paid a constant royalty rate for the package of pre- existing and subsequently developed intangibles aeht by contrast did not receive technology updates for free but made cost sharing payments by which it became a co-owner of the subsequently developed intangibles unless aeht’s royalty rate were ramped down to reflect decay in the value of the original technology aeht would be amazon com inc subs v commissioner required to pay for the subsequently developed intangibles twice once through cost sharing and again through an artifi- cially inflated buy-in payment this would violate the cost sharing regulations see sec_1_482-7 income_tax regs we accordingly conclude here as we did in veritas that an adjustment must be made to the starting royalty rate to account for the static nature of the original technology veritas t c pincite concluding that royalty rates must be ramped down at a rate of percent per year from prior-year royalty rate dr parkes derived a ramp down or decay curve by applying hi sec_1 coding analysis to eight key software components see supra p he concluded that within six years of the csa transfer date any meaningful contribu- tion of amazon’s pre-existing website technology had dis- appeared he developed the following decay curve year decay percent dr maccormack derived his decay curves by examining changes to source code see supra pp for both of his metrics component changes and architectural or dependency changes he performed a relative contribu- tion analysis the premise of this approach can be illus- in veritas we derived the royalty rate ramp down from the taxpayer’s other agreements involving static technology t c pincite rather than from the source code analysis performed by the taxpayer’s expert which we found simplistic and mechanical id n on this point the in- stant case differs from veritas in two respects none of the m com agree- ments used as comparables here provided for a ramp down of the royalty rate since each client received all technology updates for free in the ab- sence of such evidence we necessarily rely on an analysis of the tech- nology and in this case highly qualified experts for each side performed source code analyses that were comprehensive sophisticated and nuanced united_states tax_court reports trated by a simple example suppose that big_number lines of code existed in date that of those lines still existed in date and that big_number new lines of code had been written in the interim dr maccormack would find that the relative contribution of the original source code as of date wa sec_33 big_number employing this anal- ysis on an ex post basis to actual code changes from through dr maccormack calculated the following decay curves year component percent dependency percent dr maccormack then performed a robustness check that examined code changes between and and applied the results to see supra note this yielded decay curves as follows year component percent dependency percent dr maccormack reasonably decided for two reasons not to base his conclusions solely on ex ante data first during amazon was migrating from one code repository to another because of the risk of over- lapping or missing files during this period dr maccormack believed that ex post data were more reliable because that migration had been com- pleted second because amazon’s software was undergoing significant ar- chitectural change during owing to the shift from obidos to gurupa dr maccormack found that there was no guarantee that the pace and nature of amazon’s software evolution observed in years prior to could be used to project into the future amazon com inc subs v commissioner year component percent dependency percent dr wills examined the decay curves prepared by drs parkes and maccormack reasonably adopting a conserv- ative approach he accepted for each year the decay percent- age that revealed the slowest rate of change from the pre- vious year dr wills accordingly derived the following decay curve year decay percent assuming arguendo that some ramp down is appropriate respondent challenges dr wills’ decay curve principally by disputing the methodology that dr maccormack used to measure changes to source code whereas dr maccormack employed a relative contribution approach in evaluating changes to source code geoff cohen one of respondent’s experts adopted a persistence approach source code persistence measures the extent to which source code existing in year continues to exist or persist in subse- quent years dr wills made two modifications to the decay curve shown in the text he first adjusted the curve to reflect a gestation lag of six months to ac- count for new technology that may have been partially developed during a prior period although no other technology expert included a gestation lag he believed that a six-month lag was reasonable on the basis of his experience in the absence of technical support for a six-month gestation lag and any consensus that it is necessary we will not adopt this modi- fication second dr wills extended the initial period on his chart to end on date rather than date to reflect the fact that the former was the business transfer date this had the effect of reduc- ing the decay percentage for the initial period from to be- cause no other expert made this adjustment and because we find no jus- tification or need for it we will not adopt this modification either united_states tax_court reports the difference between the relative contribution and persistence approaches may be illustrated by the example used previously suppose that big_number lines of code existed in date that of those lines still existed in date and that big_number new lines of code had been written in the interim dr maccormack would find that the relative contribution of the original source code as of date wa sec_33 big_number by contrast dr cohen would find that the persistence of the original source code as of date wa sec_50 big_number it can be seen that the essential difference between these approaches concerns the denominator of the fraction predictably dr cohen’s persistence analysis yielded much slower rates of decay than the relative contribution analyses of petitioner’s experts dr cohen determined for example that more than half of amazon’s source code in development or deployed in date was still deployed in date and that of the dependencies that dr maccormack identified as of date still existed in date we reject dr cohen’s persistence approach for the same reason that we have rejected other aspects of respondent’s valuation it fails to eliminate from the buy-in payment the value of subsequently developed intangibles in terms of lines of code amazon’s code base grew by about from date to date representing an annual growth rate between and new code and new tech- nologies accounted for of the code base by and aeht paid for this new technology through cost sharing pay- ments in determining the extent to which the date technology had decayed in value the relevant question is the extent to which that original technology contributed to the stock of technology required to operate aeht’s websites in each subsequent year petitioner’s experts answer that question correctly under their relative contribution analysis by using as the denomi- nator of each fraction the code base existing in each subse- quent year by using as the denominator of each fraction the historical code base existing in date respondent’s persistence approach substantially understates the true rate of decay and in effect requires aeht to pay for the sub- sequently developed intangibles twice once via cost sharing amazon com inc subs v commissioner and again through an artificially inflated buy-in payment this violates the cost sharing regulations see sec_1 g income_tax regs respondent raises a second challenge to petitioner’s decay curve which again focuses on the denominator of the frac- tion dr maccormack included in his denominators every line of source code existing on the relevant date including files that may have been generated automatically by a com- puter such as xml arff and other file extensions dr maccormack’s denominators also included files relating prin- cipally to presentation of webpage content such as html and xsl dr cohen opined that the lines of code thus produced should be eliminated from the denominator a single com- puter-generated file can have tens of thousands of lines many of which contain only data as opposed to meaningful instructions in dr cohen’s view it is inappropriate to equate these lines of code for measurement purposes to lines of code written by a programmer or software engineer dr cohen noted that code written to generate presentation content concerns the look and feel of the website as opposed to its functional operation because these lines of code are typically written by painters rather than plumbers he opined that they should likewise be excluded from the denominators we agree with dr cohen on both counts on the basis of his critique dr cohen recalculated dr maccormack’s rel- ative contribution percentages by eliminating from the denominators the lines of code described above this gen- erated modified versions of dr maccormack’s decay curves as follows year dr maccormack’s original component percent modified component percent united_states tax_court reports in sum we agree with petitioner that the royalty rate for the website technology must be ramped down over its seven- year useful_life on a decay curve we also agree with dr wills in accepting for each year from among the decay curves the experts have supplied the decay percentage that reveals the slowest rate of change from the previous year however we will substitute for dr maccormack’s original decay curves the modified curves set forth in the previous paragraph reflecting dr cohen’s critique applying dr wills’ approach to the available decay curves as thus modi- fied we calculate for the seven-year useful_life of the website technology ramped-down royalty rates as follows year decay curve percent royalty rate percent dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure c tail period dr wills recognized that amazon’s website technology retained value following the useful-life period he posited indeed as shown in the table above the technology had non- trivial value left at year-end dr wills accounted for this value by adding to the useful-life period a tail of years during which aeht was to pay a flat annual royalty of we agree that a tail period is appropriate but we find that it should bear a higher royalty rate dr wills explained that he added a tail royalty to reflect the continued presence of some base of source code over an extended period of time and to reflect the fact that even ‘commoditized’ code may have some value in respondent’s view dr wills’ tail does not capture the full residual_value of amazon’s technology because he focused only on the continued presence of source code as respondent notes aeht was required to pay for the value of intangible prop- erty made available to it for purposes of research in the intangible development area sec_1_482-7 income_tax regs respondent urges that amazon’s website technology amazon com inc subs v commissioner had value for research purposes that dr wills did not factor into his analysis we agree with respondent to some extent dr cohen’s testimony coupled with that of amazon’s software engineers established that amazon practiced among other things concept reuse partitioning and refactoring when devel- oping subsequent iterations of its website technology con- cept reuse refers to the practice of reusing ideas algorithms and ways of working partitioning which splits a central- ized software system into units of work or storage and re- factoring which restructures prior software see supra note may also entail reuse of prior solutions and concepts colloquially speaking amazon’s old technology gave it a head start or leg up in developing new technology on the other hand the evidence established that amazon reused earlier code to a limited degree prioritizing speed of innovation over software reuse its engineers would often start over more or less from scratch when building new architecture or services this was attributable in part to amazon’s high turnover rates later hired engineers often found their predecessors’ coding difficult to understand and preferred a fresh_start the switch to new software languages posed another impediment to reusing old code during the transition from obidos to gurupa amazon abandoned catsubst an arcane programming language it created and shifted to perl mason for building webpages amazon could reuse very little of the obidos software when it moved to gurupa amazon subse- quently abandoned perl mason a dying language unfa- miliar to the next generation of programmers again much pre-existing source code was discarded this tendency applied not only to coding but also to concepts many con- cepts that underlay the monolithic obidos architecture were inapplicable to a distributed system many aspects of amazon’s technology moreover were com- pletely novel and could not rely extensively on pre-existing concepts or ways of working kindle fire tv fire smartphones cloud computing and cloud storage were cre- ated and marketed after project goldcrest was completed the revenue base on which aeht was to pay royalties included projected revenues from these new inventions there is no indication that these new inventions relied on old united_states tax_court reports source code or prior ideas or if they did that such reliance was significant we thus confront a dilemma similar to others we face in this case respondent plausibly contends that the tail pro- posed by dr wills may not capture the full residual_value of the website technology transferred under the csa but respondent’s alternative is to insist that the technology has a perpetual useful_life we have rejected that argument and respondent’s experts have not offered a coherent formula for calculating a revised tail period that being so we will accept as appropriate the 2-year tail period proposed by dr wills we conclude however that the royalty proposed by dr wills for this tail period is too low he chose that rate by stepping down from the rate that he used for the final year of the technology’s useful_life we have determined that the appropriate royalty rate for the final year of the technology’s useful_life is or twice as high see supra p we accordingly find that the royalty rate for the tail period should be twice as high as that proposed by dr wills or we conclude that this higher royalty rate paid throughout the 2-year tail period commencing date will adequately compensate amazon us not only for the continued presence of source code but also for the research value of its original technology revenue base while relying on management projections in determining aeht’s revenue base for the experts disagree about the proper revenue base for calculating royalties there- after dr wills used a declining balance method to respondent’s expert james conley argues that petitioner’s valuation of the website technology does not capture the full value of amazon’s pat- ents the trial established that the value of amazon’s patents was fairly inconsequential in any event aeht would be required to compensate amazon us only for european patents the vast bulk of amazon’s patents were issued in the united_states and would have little or no value in eu- rope scott hayden credibly testified that it was much more difficult for amazon to obtain patents for its inventions in europe given these facts we find that the european patent portfolio had a relatively low value and that the useful_life of the technology plus the tail period adequately cap- tures the value of this portfolio amazon com inc subs v commissioner estimate aeht’s post-2011 revenues dr higinbotham projected much higher post-2011 revenues relying chiefly on a draft spreadsheet that an amazon employee created in date to estimate future goodwill impairment for financial reporting purposes dr higinbotham also relied on a report prepared in date by a third-party invest- ment analyst using these sources dr higinbotham projected that aeht’s post-2011 revenues would grow at a rate up to three times faster than projected by dr wills we find several flaws in dr higinbotham’s approach the goodwill impairment model on which he relied was devel- oped by a new employee in amazon’s accounting department this employee testified that he was then in his orientation period that he was given the prior year’s model and told to mark it up and that he spent his first few weeks at amazon learning how the model worked by plugging in dif- ferent variables there is no indication that this spreadsheet presented reliable projections of amazon’s future revenue moreover both the goodwill impairment spreadsheet pre- pared in date and the third-party investment report prepared in date post-dated the csa transfer on date dr higinbotham’s projections would have been more reliable had he relied on ex ante sources as dr wills did the growth rates assumed by dr higinbotham were outliers even among respondent’s experts dr frisch and mr haigh in his opening report assumed that aeht’s post- revenues would grow at annual rates between and dr higinbotham assumed that aeht’s post-2011 revenues would grow at annual rates ranging from a high of to a low of we accordingly reject dr higinbotham’s approach and accept the post-2011 revenues determined by dr wills under a declining balance method the growth rate is reduced by each year until it reaches a stable growth rate dr wills and mr reilly selected as aeht’s stable growth rate based on predicted long- term growth and inflation projections for the eurozone dr higinbotham assumed that aeht’s revenues would grow at an annual rate of during during and during after he adopted a terminal growth rate of based on predicted long-term growth and inflation projections for the eurozone united_states tax_court reports a final question concerns the starting date for aeht’s roy- alty payments the csa was effective as of date and aeht made cost sharing payments starting as of that date but the business transfer did not occur until date and aeht earned no gross revenues attributable to amazon’s website business or otherwise before that date dr wills noted that date was the date on which aeht became the economic principal for the european market and commenced use of the intangibles for its own account he accordingly opined that date was the appropriate starting date for payment of royalties for the website technology dr frisch reached the same conclusion in his dcf analysis we concur in the consensus that these two experts reached indeed no expert for either side opined that aeht should be required to pay royalties for the website technology for any period before date because an unrelated third party would not pay royalties until it actually began earning income from the european website business the starting date for payment of royalties is date discount rate the discount rate is used to convert future income streams-here aeht’s projected royalty payments-into a lump-sum present_value dr wills adopted the discount rate calculated by mr reilly another of petitioner’s experts mr reilly applying the capital_asset pricing model capm opined that an discount rate properly corresponded to amazon’s weighted average cost of capital wacc to enable aeht to make its required cost sharing payments before date amazon us made capital contributions to aeht through a series of transactions involving cash and preferred_stock respondent has not challenged any of those transactions capm is a standard and widely used method to determine a com- pany’s cost of equity_capital under the capm the expected rate of return for a company’s equity is generally the risk-free rate of return plus the product of beta and an equity risk premium in veritas t c pincite n we explained the wacc provides the expected rate of return for a company on the basis of the average por- tion of debt and equity in the company’s capital structure the current re- quired return on equity ie cost of equity and the company’s cost of debt amazon com inc subs v commissioner dr higinbotham also used the capm to determine his wacc but he selected as the appropriate discount rate he differed from mr reilly chiefly in how he determined amazon’s beta a key element in the capm calculus beta measures the volatility and hence riskiness of a security in comparison to the market as a whole both experts used stock market data compiled by bloomberg for to calculate amazon’s beta but whereas mr reilly used monthly data dr higinbotham used weekly data using monthly data mr reilly calculated a beta of using weekly data dr higinbotham calculated a beta of petitioner contends with strong support from its experts that monthly data more accurately measure amazon’s vola- tility compared to the overall market according to dr unni while weekly measurements of returns provide more data points it skews the measurement of amazon’s beta down- wards because serial correlations in stock returns which dis- tort the measurement of beta are pronounced when the returns interval is as short as a week but are substantially less evident with a returns interval of a month leading finance textbooks and important scholarly articles use five years of monthly stock market data to calculate a company’s beta major providers of financial information such as ibbotson and standard poor’s as well as more popular sources such as motley fool first call and msn money do the same petitioner’s experts have presented the more compelling case on this point dr higinbotham acknowledged that his decision to use a weekly rather than a monthly beta was virtually a random choice dr frisch respondent’s prin- see fischer black michael c jensen myron scholes the capital_asset pricing model some empirical tests in studies in the theory of capital markets jensen ed zvi bodie alan j marcus alex kane investments 9th ed richard a brealey stewart c myers principles of corporate finance 10th ed eugene f fama james d macbeth risk return and equilibrium empirical tests j political econ reinhold p lamb katheryn northington the root of reported betas j investing mr haigh respondent’s trademark expert cited a treatise by shannon pratt to support use of five-year weekly data but that treatise provides at best inconclusive support for this proposition see shannon p pratt cost of capital 2d ed monthly is the most common frequency al- though value line uses five years of weekly data united_states tax_court reports cipal valuation expert used an discount rate under his dcf approach like mr reilly he calculated a beta of dollar_figure using five-year monthly data the adjustments in the notice_of_deficiency were based on dr frisch’s report and he affirmed at trial his belief that an discount rate was cor- rect dr higinbotham agreed that switching to a monthly beta would increase his wacc to roughly and we find that the appropriate discount rate on date was b marketing intangibles the marketing intangibles made available to aeht include the amazon name domain names trademarks trade names and trade dress the parties’ experts agreed that the cut method provides the best_method for determining the arm’s-length buy-in payment for the marketing intangibles they also used the same sources of public information -licensing in the ktmine data- base 39-to derive their external cuts information reported petitioner’s expert mr reilly identified six comparable license agreements with royalty rates ranging from to of sales he selected the median of these rates or as his base rate which he reduced to reflect a volume dis- count he estimated that the marketing intangibles had a remaining useful_life of to years and he identified the revenue stream associated with their use on the basis of management’s projections and a growth assumption after applying a discount rate of he calculated a value of dollar_figure million to dollar_figure million for all of the european mar- keting intangibles david franklyn another of petitioner’s experts opined that these values must be adjusted to reflect the fact that the respondent notes that amazon’s treasury_department for internal dis- cussion purposes used a discount rate of when evaluating prospective investments but dr frisch characterized this internal rate as an inac- curate measure of the riskiness of aeht’s business in that respect his views align with those of mr szkutak amazon’s chief financial officer he testified that the treasury_department rate was a mere benchmark that was increased to rates above for speculative_investments related to future performance we decline to adopt as the appropriate discount rate the benchmark rate that amazon used internally the ktmine database includes more than big_number intangible asset agreements and allows subscribers to conduct customized searches amazon com inc subs v commissioner these marketing european subsidiaries before project goldcrest already owned certain of intangibles after excluding the value of previously owned intangibles which mr franklyn believed to represent about of the total value mr reilly concluded that the buy-in payment required from aeht for the marketing intangibles was dollar_figure to dollar_figure million respondent’s expert mr haigh initially identified four comparable license agreements including one selected by mr reilly with royalty rates ranging from to of sales he selected the highest of these rates or as his base rate and he applied no volume discount he assumed that the marketing intangibles had a perpetual or indefinite useful_life applying a discount rate of to an assumed revenue base he calculated in his opening report a value of dollar_figure billion for the marketing intangibles adopting even higher revenue assumptions in his rebuttal report he valued the marketing intangibles at dollar_figure billion respondent con- tends that this figure should not be reduced to account for prior ownership of any marketing intangibles by the euro- pean subsidiaries while the parties’ experts have adopted similar approaches they disagree on five major inputs into the cut valuation the proper royalty rate the useful_life of the marketing intangibles the revenue base to which the roy- alty should be applied the appropriate discount rate and the extent if any to which the buy-in payment must be adjusted to reflect the european subsidiaries’ prior owner- ship of certain marketing intangibles we address these issues in turn royalty rate petitioner’s expert mr reilly searched for exclusive trade- mark licensing agreements that involved products similar to those sold by amazon and that calculated royalties as a percentage of revenue with no collateral transactions from the agreements that he found in the retail and internet categories he initially selected the following six trans- in his ktmine database search mr reilly found big_number agreements in effect on date of these were in the marketing intangible continued united_states tax_court reports actions as comparable and chose as his base royalty the median of these rates or licensor licensee royalty percent merchandising corp sports authority michigan rampage licensing f a o schwarz fdn kmart corp kmart corp sports archive mega sports co charlotte russe the right start kmart australia kmart new zealand dollar_figure mr haigh initially selected from the ktmine database the following four transactions as comparable and opined that amazon’s brand strength justified choosing as his base roy- alty the highest of these rates or licensor licensee royalty percent snap macmark sports authority michigan radio shack valuevision int’l equilink licensing mega sports co intertan australia dollar_figure dollar_figure dollar_figure dollar_figure in his rebuttal report mr reilly accepted one of mr haigh’s choices-the radio shack agreement-as a valid comparable at trial mr haigh found no fault in two of mr reilly’s choices-the merchandising corp and rampage licensing agreements-as valid comparables we will accept all three agreements as comparables evidencing royalty rates of and respectively both experts selected the sports authority michigan license as a comparable but derived different royalty rates from it that agreement specified a royalty rate starting in pincite and declining annually to in whereas mr haigh selected the starting rate mr reilly took the simple average of all rates in the agreement mr reilly’s choice was reasonable because the rate during most years of the initial term was mr category narrowing his search to the retail and internet industries yield- ed agreements all of which he reviewed to find cuts he conducted similar searches using two other search engines royalty source and roy- alty range but did not identify any additional cuts amazon com inc subs v commissioner haigh acknowledged that extending the agreement’s terms to perpetuity would yield a rate close to we accept the michigan sports authority agreement as a comparable evidencing a royalty rate as determined by mr reilly the experts disagree as to the comparability of the other five licensing agreements for the following reasons we find that none of them supplies a reliable comparable the f a o schwarz trademark was licensed by the f a o schwarz family_foundation to the right start which in had purchased of the remaining f a o schwarz toy stores in north america the media described that trans- action as resembling a distress sale this is not the sign of a financially healthy company or brand the f a o schwarz brand was in serious decline whereas the amazon brand was on the opposite trajectory petitioner has failed to convince us that this is a reliable comparable the kmart trademark was licensed in by kmart us to kmart new zealand and kmart australia both of which were then owned by an unrelated party the kmart brand was also in decline many of its u s stores were outdated and in decaying condition and by the 1990s the press labeled kmart a ‘discount store dud’ in need of revitalization per- haps for that reason the royalty rates specified in these agreements and are extremely low by comparison with the others petitioner has failed to convince us that these two substantially_similar agreements furnish reliable comparables a trademark for all macgregor branded products was licensed in by macmark to equilink we agree with mr reilly that this agreement is noncomparable for three rea- sons first it covers the rights to use trademarks to manu- facture brand and sell physical products whereas ama- zon’s marketing intangibles do not convey such rights second this license agreement was executed as part of a litigation settlement the parties’ relative bargaining power is unclear and the royalty rate may reflect other concessions third the agreement’s pricing provisions are complex mr haigh admitted that the actual royalty rate could be as low as under certain conditions well below the head- line rate for all these reasons respondent has failed to con- vince us that this agreement furnishes a reliable comparable united_states tax_court reports or if it be thought comparable that it supports a royalty as high a sec_2 the snap trademark was licensed to valuevision in we find this agreement noncomparable for three rea- sons first most of the products it covered were high-margin jewelry items aeht was not a high-margin retailer and an unrelated party in its position would consider that fact in determining whether to pay a royalty as high a sec_2 second the parties to this agreement were almost related general electric through its nbc subsidiary owned a significant stake in valuevision and snap became a wholly owned subsidiary of nbc one month later third nbc in announced a rebranding strategy and effectively termi- nated the snap trademark license agreement in effect therefore the snap agreement was a dead letter when the csa was executed in date after eliminating the five license agreements we find to be noncomparable we are left with the following four agree- ments that the parties agree supply reliable cuts with the following royalty rates licensor licensee royalty percent merchandising corp america radio shack sports authority michigan rampage licensing sports archives intertan australia mega sports co charlotte russe dollar_figure dollar_figure dollar_figure dollar_figure given the strength of amazon’s brand in we agree with mr haigh that it is appropriate to select as the base royalty rate the highest of these rates which does not differ greatly from the median or the average mr reilly noted that trademark license agreements some- times include a waterfall structure that reduces the base royalty rate at higher sales volumes opining that a down- ward volume adjustment would be reasonable here he on cross-examination mr haigh was surprised to learn that he had relied on inflated profit margins that did not account for aeht’s projected idc expenses he acknowledged that aeht’s actual profit margins could dictate a royalty rate below the rate he chose amazon com inc subs v commissioner reduced his starting royalty rate by up to basis points as aeht’s projected revenues reached certain thresholds he cited his valuation experience as opposed to specific external or internal cut evidence to justify this reduction mr reilly acknowledged that waterfall structures are atypical in agreements that license marketing intangibles of the such agreements that he found in the retail and internet categories only eight had downward adjustments keyed to higher sales volumes mr reilly acknowledged that in certain instances trademark license royalty rates increase over time or with increased revenue in fact mr haigh looked pincite agreements and found that featured increasing royalty rates we find that flat royalty rates are the norm in agreements of this type even if a volume adjustment were thought appropriate the evidence is conflicting as to whether the rate should be adjusted upward or downward we thus conclude that the arm’s-length royalty aeht must pay for the mar- keting intangibles is a flat useful_life the parties disagree as to whether the marketing intangi- bles had a limited useful_life as petitioner contends or a perpetual or indefinite useful_life as respondent contends petitioner presented testimony from five expert witnesses they were unanimous in concluding that the useful_life of the marketing intangibles while lengthier than that of the website technology was not perpetual we agree mr reilly estimated that the useful_life of the marketing intangibles was in the range of to years like dr unni and mr lasinski he began by focusing on the terms of the relationship between amazon us and aeht after date aeht was responsible for all advertising develop- ment and trademark-maintenance expenses relating to the european marketing intangibles mr reilly opined that this is unusual in trademark license agreements typically pincite when valuing the website technology we applied a 25-basis-point downward adjustment to the royalty rate because amazon’s m com agree- ments used as comparables there provided evidence justifying a modest volume discount here we are considering external rather than internal cuts and the external cuts supply no convincing evidence to support re- ducing the royalty rate at higher sales volumes united_states tax_court reports least some trademark-related expenses continue to be borne by the licensor during the license term because the going-forward value of the marketing intangi- bles would increasingly be attributable to marketing invest- ments by aeht an unrelated party in its position would not agree to pay royalties forever as mr reilly explained a trademark is at any specific moment the product of invest- ments of the past f uture investments can replace those made in the past and therefore the value of a trade- mark built by investments of the past will diminish its place will then be taken by the value resulting from new invest- ment see nestle holdings inc v commissioner tcmemo_1995_441 70_tcm_682 trademarks lose substantial value without adequate investment manage- ment marketing advertising and sales organization rev ’d in part and remanded on other grounds 152_f3d_83 2d cir petitioners’ experts also noted that the value of amazon’s trademarks or brand was closely linked to the state of its technology if consumers were dissatisfied with their shop- ping experience amazon’s marketing intangibles would rap- idly decline in value aeht was responsible not only for ongoing marketing expenses but also under the csa for its pro_rata share of future idcs that were essential to sus- taining the website technology as dr unni put it t he incremental profits associated to the marketing intangibles are progressively attributable to the future business efforts and technology co-development of amazon europe he determined that any profits attrib- utable to such intangibles after a period of to years would reflect the quality of aeht’s ongoing business execu- tion and the effectiveness of supporting technology and sub- sequently developed intangibles for which aeht had paid mr lasinski similarly opined that if a licensee anticipates incurring substantial future expenses to sustain the value of the licensed marks it will negotiate for limited-duration pay- ment structures lower royalty rates or other concessionary provisions robert dolan approached this problem from a different perspective employing a well-established marketing method- ology that analyzed the risks the amazon brand faced as of date these risks included low switching costs for amazon com inc subs v commissioner customers problems stemming from excessively fast growth intense pressure from online competitors and brick-and- mortar stores and the risk that key collaborators such as suppliers or delivery services would disappoint he noted that owing to the lack of emotional appeal in amazon’s value proposition the relative contribution of its brand-as opposed say to the herme s and gucci brands-was quite limited for these reasons he concluded that amazon’s marketing intangibles should not be valued into perpetuity peter golder another of petitioner’s experts used empir- ical data for technology-driven companies to estimate a use- ful life for amazon’s marketing intangibles as he explained it is important to remember that expectations about ama- zon’s brand are being made as of date and there- fore must not incorporate today’s hindsight he noted that the dot com crash had occurred just four years previously that thousands of internet companies had failed that inter- net retailing especially in europe was still in its infancy that amazon’s ability to extend its reach into new product categories was uncertain and that of independent finan- cial analysts in had a sell or hold rating on amazon’s stock for his second empirical analysis which we found most persuasive dr golder estimated the longevity of leaders and significant competitors in seven ecommerce markets online brokerages internet search engines online social networks travel websites web browsers smartphones and video game consoles he determined that many well-known brands had failed including more than half of the market pioneers which had an average time to failure of seven years his analysis generated estimated useful lives ranging from to support this proposition professor dolan cited academic literature and millward brown’s brand contribution measure of amazon millward brown uses a to scale to measure the importance that brand as com- pared with price and product features plays in a company’s success com- panies with an index of including such luxury brands as herme s gucci rolex and porsche derive the greatest proportion of their value from the brand itself companies with an index of including domino’s pizza and motor fuels derive the least proportion of their value from the brand itself millward brown gave amazon a rating of on this scale which is consistent with a relatively low brand impact assessment united_states tax_court reports to years for all seven markets which increased to years when pioneers that failed early were omitted respondent’s expert mr haigh focused on the useful_life of the amazon brand acknowledging that there is little con- sensus on whether a brand has a finite or an indefinite use- ful life he noted that under applicable accounting stand- ards the facts indicate whether the asset has a finite life or not he then made the following assumption it is my assumption that the brand has an indefinite useful_life this is based on the assumption that there is no foreseeable limit to the period over which the brand is expected to generate net cash inflows for its businesses this also assumes that trademark registration renewals are filed at the appropriate time and sufficient investment is made in terms of marketing and communication to maintain the value inherent in the brand mr haigh’s opening report referenced only one perpetual license and that agreement included a lifetime cap on royal- ties he admitted that he would not have advised aeht to pay perpetual royalties for the marketing intangibles other than mr haigh respondent relied on two experts in an effort to demonstrate the longevity of amazon’s brand as of date dr conley relying on a theory of value transference opined that properly managed technology assets enhance the value and extend the life of a company’s brand he sought to illustrate value transference with examples involving an artificial sweetener and generic pharmaceuticals but dr dolan showed that these examples proved the opposite once the patent expired the products lost significant value and market share dr conley admitted that his value transference theory has never been adopted within the valuation community is not incorporated in any accounting standards and has not been adopted by any court we did not find it persuasive respondent’s final expert robert j wilcox opined that a brand name simplifies consumers’ decision making that brand names are important in the online world and that amazon in date had a strong brand in europe although we found this testimony persuasive dr wilcox did not opine on the actual_useful_life of amazon’s trademarks or brand his report does not support respondent’s contention that the marketing intangibles had a perpetual useful_life amazon com inc subs v commissioner having considered the testimony of these eight experts in light of our findings_of_fact we conclude that the marketing intangibles did not have a perpetual useful_life and we reject respondent’s contention that they did our conclusion is based on numerous factors as to which petitioner’s experts testified including the fact that the internet retail industry was young the fact that amazon had operated in europe for only six years and the fact that amazon’s success depended heavily on short-lived technology assets but our conclusion rests chiefly on the facts that aeht assumed sole responsi- bility to maintain and develop the marketing intangibles in europe and paid through cost sharing for the technological improvements essential to maintaining the value of those marketing intangibles petitioner’s experts presented us with useful_life estimates for the marketing intangibles that ranged between and years mr reilly and dr dolan embraced a to 15-year range dr unni embraced a to 20-year range dr golder opined that the useful_life could be as short as years but with certain assumptions and adjustments could be as long as years we conclude that a useful_life at the top of these ranges is appropriate we agree with dr wilcox that amazon at year-end had a very strong brand in europe and that the strength of its brand supports a relatively long_useful_life by amazon’s primary domains in the uk ger- many and france represented the three most popular online retail domains in europe in all three countries amazon had the highest brand awareness of any online retailer when asked about places to shop on the internet in european customers told pollsters that amazon was the brand that first came to mind considering all the evidence we find that the marketing intangibles had a useful_life of years which is the top end of dr unni’s and dr golder’s ranges and not too far from the high end of mr reilly’s range mr reilly believed that a ramp down could be justified toward the end of the marketing intangibles’ useful_life but he did not include a decay curve in his valuation as he explained this was a conservative assump- tion that arguably introduced an upward bias in his final buy-in price conclusion since petitioner does not urge application of a decay curve here we have no occasion to decide whether it would be appropriate united_states tax_court reports revenue base with one minor exception noted below the parties agree that royalties for the marketing intangibles should be figured on the same revenue base as royalties for the website tech- nology namely aeht’s projected revenues over the useful_life of the relevant assets all experts agree on using management projections to determine aeht’s revenue base for we have already approved in connection with the website technology dr wills’ use of a declining bal- ance method to estimate aeht’s post-2011 revenues see supra pp we again approve use of that method to estimate aeht’s revenues beginning in and continuing through the end of the 20-year useful_life we have ascribed to the marketing intangibles employing the declining balance method mr reilly reduced aeht’s revenue growth rate by for each post- year until it reached a stable rate he selected as aeht’s stable growth rate using long-term growth and inflation projections for the eurozone under this approach which we accept here aeht’s rate of revenue growth declined to it sec_4 stable rate starting in in his opening report mr haigh adopted a more conserv- ative assumption he likewise selected as aeht’s long- term growth rate but he assumed that aeht would reach this lower rate much more quickly beginning in in his rebuttal report by contrast mr haigh switched to use of a 10-year straight-line decline from aeht’ sec_2011 growth rate this nearly doubled to dollar_figure billion his buy-in valuation of the marketing intangibles he offered no convincing rationale for thi sec_11th-hour change_of opinion and we did not find it persuasive the parties disagree concerning one small detail of the rev- enue base calculation namely whether revenues attributable because mr haigh did not before his rebuttal report question the propriety of using the declining balance method the testimony and other evidence on this point were limited during his oral testimony mr reilly cited a publication by mckinsey co valuation measuring and managing the value of companies for the proposition that the de- clining balance method is a standard valuation technique for moving from revenue projections to long-term growth rates on the basis of the limited testimony provided to us we have no reason to question the appropriate- ness of employing that method here amazon com inc subs v commissioner to giftwrap shipping and miscellaneous services should be excluded from aeht’s projected revenue stream for purposes of calculating royalties on the marketing intangibles mr reilly excluded these revenues because these services were projected to operate at a significant loss in his opinion an arm’s-length licensee would not pay royalties on negative revenue streams mr haigh took the opposite position urging that t hese sources of revenue are directly linked to the brand because they would not arise unless the customer gravitated towards the website through in part the making available of the amazon brand in europe we conclude that mr reilly correctly excluded these reve- nues before project goldcrest various intercompany agree- ments designated the european subsidiaries commis- sionaires for amazon us entitling them to commissions based on their net sales the term net sales was defined to exclude giftwrap shipping and miscellaneous services rev- enue because amazon us refused to pay commissions on these types of revenue we conclude that aeht operating at arm’s likewise refuse to pay royalties thereon length would a final question concerns the starting date for aeht’s pay- ment of royalties for the marketing intangibles as for the website technology we find that the starting date for pay- ment of royalties is date by its terms the assign- ment agreement conveying the right to use the marketing intangibles remained executory until date the busi- ness transfer date all of petitioner’s experts and all but one of respondent’s experts agreed that date was the appropriate starting date for payment of royalties and we share their consensus one month after filing his simultaneous answering brief respondent sought leave to file an amended opening brief containing citations of other intercompany agreements that allegedly defined net sales differently we denied that motion as unfairly prejudicial to petitioner see sec_151 requiring that a party’s opening brief include citations of the pages of the transcript or the exhibits or other sources relied upon to support each pro- posed finding of fact thus enabling the opposing party to set forth any objections together with the reasons therefor we note that exclusion of giftwrap shipping and miscellaneous service revenues results in a very small adjustment to the revenue base mr haigh calculated his buy-in obligation for the marketing intangi- continued united_states tax_court reports discount rate we have already determined that an discount rate is appropriate when valuing the website technology see supra pp we see no reason to adopt a different discount rate when valuing the marketing intangibles we will briefly address mr haigh’s submission that a discount rate should be used instead in determining his discount rate mr haigh accords amazon a dollar_figure beta as opposed to the beta upon which mr reilly and dr frisch agreed this difference partly reflects mr haigh’s use of weekly rather than monthly stock market data which we have already rejected see supra pp the rest of the difference reflects the fact that mr haigh does not compute the beta for amazon itself instead he uses an average of betas derived from companies he regards as comparable such as ebay yahoo netflix over- stock com barnes noble and 1-800-flowers we reject this approach as dr unni explains a valuation expert typically looks to comparable companies to derive a beta when the subject company’s stock is thinly traded or not publicly traded at all that is not the situation here amazon was a very actively_traded stock with an average daily nasdaq trading volume of dollar_figure million shares during because the bloomberg market data were more than suffi- cient to compute amazon’s beta directly as every other expert in this case did there was no need to consult data concerning other companies european portfolio petitioner contends that roughly half the value of the mar- keting intangibles was owned by the european subsidiaries before project goldcrest because the assets to that extent were not owned by amazon us or transferred to aeht under the license or assignment agreement petitioner bles starting date he provided no explanation for choosing this date other than his understanding that his assignment was to value the intangibles as of date we think mr haigh also erred when calculating amazon’s equity risk premium in rejecting the ibbotson associates data upon which all the other experts relied as we noted in veritas t c pincite ibbotson as- sociates presents the recognized industry standard of historical capital markets data amazon com inc subs v commissioner urges that their value should be excluded from the buy-in payment petitioner tasked one of its experts mr franklyn with responsibility for examining the european registration files ascertaining which domain names and marks were legally owned by the european subsidiaries and determining what percentage of the overall value should be allocated to those assets this task was complicated by the fact that cer- tain marks as explained more fully below had been reg- istered in europe both by amazon us and by amazon ger- many that we will refer to the intangibles owned by the european subsidiaries and or legally registered in their names as the european portfolio mr franklyn determined the european portfolio consisted of the following the editorial content of the uk german and french websites owned respectively by amazon uk amazon germany and amazon france at least trademarks registered by amazon germany including amazon amazon com and amazon and design often called the amazon smile numerous domain names owned by amazon germany the most important of which was amazon de and certain domain names owned by amazon france the most important of which was amazon fr a ownership of the european portfolio respondent presents as a threshold question whether the european subsidiaries should be considered for federal_income_tax purposes as truly owning the european port- folio for assets that are legally protected like those here the regulations provide that t he legal owner of a right to exploit an intangible ordinarily will be considered the owner see sec_1_482-4 f ii a income_tax regs cf id subdiv ii b considering developer to be the owner of intangibles that are not legally protected however a dif- ferent ownership agreement may be imputed if the conduct of the controlled taxpayers indicates the existence in sub- stance of such an agreement sec_1_482-4 f ii a income_tax regs see sec_1_482-1 income_tax regs authorizing district_director to impute a contractual agreement between the controlled taxpayers consistent with the economic_substance of the transaction united_states tax_court reports in registered respondent contends that amazon us was the true equi- table owner of any marketing intangibles legally owned by the european subsidiaries in respondent’s view amazon us made all of the investments and took all of the risks involved in building up the value of any items of ip that were the european affiliates’ names respondent accordingly urges that we should impute an agreement whereby amazon us held an exclusive license to use any marketing intangibles nominally owned by the euro- pean subsidiaries or alternatively that the european subsidiaries acted as agents of amazon us in holding title to these assets see 485_us_340 336_us_422 listing six factors as relevant to cor- porate agency determination we find neither of respondent’s arguments persuasive there clearly existed valid business reasons for localizing ownership of the european portfolio in the european subsidiaries under the laws of germany and france at the relevant times only local companies could obtain country- specific domain names eg amazon de and amazon fr accordingly amazon germany and amazon france reg- istered for their country-specific domain names amazon ger- many registered a number of trademarks including impor- tant marks like amazon and amazon com to enable it to apply for international registrations in a simplified manner through the madrid protocol at the relevant times amazon us could not do this directly because the united_states was not a signatory of the madrid protocol under the protocol relating to the madrid agreement concerning the international registration of marks madrid protocol a trademark owner can file a single trademark-registration application with a single office in one language in one currency with one set of fees after filing this origi- nal application the owner can submit an international application listing additional countries in which a trademark registration will be sought the initial country’s trademark office will confirm that the international appli- cation complies with local requirements then forward it to the world in- tellectual property organization wipo the wipo submits the inter- national application to the individual trademark offices of the countries designated in the international application the designated countries will then examine the international application in accordance with their own procedures for national trademarks amazon com inc subs v commissioner equally clearly the european subsidiaries used these domain names and marks in the active_conduct of their busi- ness before date the european subsidiaries were service providers for amazon us they had numerous employees of their own who were responsible for vendor and customer relationships because of differing cultural pref- erences retail traditions and national regulations the details of these operations often varied from country to country local teams were thus integral to amazon’s success in europe at the relevant times the european subsidiaries bore significant marketing risk for example under an date sales commissionaire agreement amazon us pro- vided amazon germany with appropriate incentives to per- form a key role in contributing to the growth of the website’s customer base given its unique ability to attract and retain customers for the website through its understanding of ger- man culture under this agreement amazon germany was entitled to a one-time bounty for each new customer as well as commissions based on new customer sales and revenues from part of its international 3ps business under this and similar agreements the european subsidi- aries had an actual business risk because they received only a percentage of revenues there was no guaranty that they would earn a profit based on their marketing efforts respondent thus errs in asserting that amazon us took all of the risk at the time the european subsidiaries reg- istered the trademarks and domain names included in the european portfolio they bore meaningful business risk the european subsidiaries also owned and operated the physical infrastructure supporting the european websites this entailed complete responsibility for the warehouses inventory and fulfillment the ultimate value of the euro- pean portfolio hinged on the european subsidiaries’ ability to fulfill amazon’s promise of fast and accurate delivery their success in doing so contributed meaningfully to the value of these domain names and marks amazon uk and amazon germany bore less business risk after de- cember when they began to supply services to amazon us on a cost-plus basis united_states tax_court reports on these facts we cannot find that the european subsidi- aries were mere agents of amazon us for the purpose of holding title to the european portfolio as the ultimate parent amazon us had the ability to decide how ownership of the marketing intangibles would be dispersed within the corporate family but there was a valid business justification for the european subsidiaries’ ownership of these domain names and marks and they actually used these assets in the active_conduct of their business t he mere fact of the par- ent’s control_over the subsidiaries does not establish the existence of an agency since such control is typical of all shareholder-corporation relationships commissioner v bollinger u s pincite citing nat’l carbide corp u s pincite see merck co v united_states cl_ct a parent_corporation may create subsidiaries and determine which among its subsidiaries will earn income the mere power to determine who in a controlled_group will earn income cannot justify a sec_482 allocation from the entity that actually earned the income nor will we impute a contractual agreement between the controlled taxpayers to deem amazon us the equitable owner of the european portfolio sec_1_482-1 income_tax regs the european subsidiaries used the domain names and marks in the active_conduct of their busi- ness they helped develop the value of these intangible assets and they took on significant marketing risk the ownership structure did not lack economic_substance and there is thus no justification for departing from the general_rule set forth in the regulations see claymont invs inc t c m cch pincite sec_1_482-4 f ii a income_tax regs for legally protected property t he legal owner of a right to exploit an intangible ordinarily will be considered the owner sec_1_482-1 income_tax regs authorizing district_director to impute a contrary agreement only if consistent with the economic_substance of the trans- action b allocating value to the european portfolio before amazon was growing rapidly and accounted for its trademarks and domain names rather haphazardly scott hayden petitioner’s vice president of intellectual prop- erty explained that amazon in its early years did not have amazon com inc subs v commissioner a systematic approach to its trademark portfolio and that its documentation revealed systemic errors he testified that if he questioned different people about amazon’s intangible_property on different days he would often get different answers in its tax reporting amazon treated the european port- folio as a distinct group_of_assets but accorded it a much lower value than urged at trial a deloitte report entitled project goldcrest transfer of miscellaneous eu subsidiary ip noted that under the four-party agreement the euro- pean subsidiaries assigned their interests in the european portfolio to aeht for about dollar_figure million deloitte determined that this price was reasonable after discovering a clerical_error in these numbers petitioner increased the valuation of the european portfolio to about dollar_figure million mr franklyn by contrast opined that the european portfolio was worth between dollar_figure million and dollar_figure million for trial purposes mr franklyn created two models-the goods and services model and the coexistence model-to allocate the value of the marketing intangibles between the european portfolio and the us portfolio comprising the trademarks and domain names that amazon us owned these models differed chiefly in how mr franklyn accounted for overlapping and competing claims that amazon us and amazon germany had to the same trademarks in his goods and services model mr franklyn attempted to allocate value on the basis of the particular nice classes that the competing trademark registrations covered in his coexist- ence model he allocated value between the european and the us portfolios in cases of overlapping coverage regardless of registration priority or nice classifications claimed the nice classification is an international system recognized by na- tional trademark offices as a means of describing and classifying goods and services in trademark applications for example tea may be appropriate for nice cla sec_5 as medicinal tea and for nice cla sec_30 as non-medicinal tea by registering a mark for tea in cla sec_30 an applicant may forfeit any protection that might be claimed under cla sec_5 in europe nice classes have an important practical impact on the scope of protection that a trade- mark affords amazon us and amazon germany filed at various times overlapping and competing registrations of the same trademarks under dif- ferent nice classes united_states tax_court reports amazon important marks under both models mr franklyn assigned the trademarks to one of three tiers depending on their assumed importance to amazon’s business to tier he assigned amazon’s three most amazon com and amazon and design to tier he assigned the five marks covering the most significant european domain names to tier he assigned trademarks the vast majority of which were owned by amazon us he deemed the marks assigned to tier to posse sec_75 of the total trademark value the marks assigned to tier to possess of the total trade- mark value and the marks assigned to tier to possess of the total trademark value he allocated the value of the marks within each tier to the european or the us portfolio on the basis of geographic coverage trademark date priority the existence of competing or overlapping claims goods or services covered and the projected revenues attributable to the various marks under both the goods and services and the coexistence models the european portfolio received a very modest proportion of the tier trademark value averaging and a minuscule proportion of the tier trademark value aver- aging but mr franklyn allocated to the european portfolio the bulk of the tier trademark value and under the goods and services and coexistence models respectively because the tier marks were weighted so heavily at and the tier marks so lightly at the european portfolio ended up with and of the aggregate trademark value under mr franklyn’s two approaches those percentages rose to and of the total intangible value after he accounted for domain names respondent’s expert mr haigh pointed out that mr franklyn did not rely on any recognized valuation authority in devising his two methodologies and that his results were inconsistent with the conclusions that deloitte had reached in the report mentioned supra pp using the trade- mark and domain values determined by deloitte mr haigh for the domain name allocation mr franklyn calculated total sales through the various european websites allocated this revenue between the us and the european portfolios based on ownership of the do- main names and weighted the trademarks pincite and the domain names pincite amazon com inc subs v commissioner estimated that only of the overall value should be allo- cated to the european portfolio after adjusting the deloitte results to eliminate what he regarded as double-counting of certain marks mr haigh opined that at most of the overall value of the marketing intangibles should be allo- cated to the european portfolio we conclude that respondent has the stronger side of this argument mr franklyn provided no theoretical or technical support for his coexistence model as a valuation technique in every case of overlapping trademarks that model allo- cated value between the european and the us port- folios regardless of registration priority nice classifications claimed and the relative strength of the registrants’ com- peting claims we find this approach to be arbitrary and unreliable while mr franklyn’s goods and services model may have a firmer conceptual footing we agree with respondent’s cri- tique of his implementation of this approach first it seems clear to us that mr franklyn overweighted tier and under- weighted tier he testified that he used the rule_of the mean to allocate of the total value to tier and a mere to tier respondent urges and we agree that this was little more than a guess and was not based on any recognized principles governing valuation of intellectual_property mr franklyn placed in tier a total of trademarks the vast majority of which were owned by amazon us nine of these marks were rated as significant by deloitte mr haigh reasonably concluded that several other tier marks including amazon com design and the amazon smile logo were likewise very important to amazon’s business it seems clear to us that the tier trademarks accounted for substantially more than of the overall value we also find that mr franklyn erred in allocating to the european portfolio more than half the value of the tier marks tier comprised petitioner’s three most important trademarks- amazon amazon com and amazon and design in his goods and services model mr franklyn reasonably allocated of the amazon com mark to the us portfolio but we think he erred in his treatment of the other two marks amazon us and amazon germany both filed registrations for the amazon mark amazon us had clear date priority united_states tax_court reports because its application was filed in whereas amazon germany’s was not filed until mr franklyn neverthe- less allocated of this trademark’s value to the european portfolio he did so because amazon germany’s application included nice cla sec_35 which was not among the three nice classes that amazon us had claimed four years previously according to mr franklyn nice cla sec_35 covered online retail_sale of physical goods from which the vast bulk of aeht’s revenues would be derived we find that mr franklyn overemphasized the importance of the nice classes as compared to trademark date priority and that he particularly erred in giving outsized importance to nice cla sec_35 in concluding that this class covered online retail_sale of physical goods he relied on a definition of nice cla sec_35 that appears in the version of the nice classi- fication that version representing the 10th edition of the classification postdates the registrations at issue by more than a decade in and when amazon us and amazon ger- many respectively registered their overlapping amazon marks the seventh edition of the nice classification was in effect it made no mention of ecommerce websites or online sales in its description of cla sec_35 which was captioned advertising business management business administration office functions the eighth edition of the nice classifica- tion was in effect through it likewise does not mention ecommerce websites or online sales in the cla sec_35 descrip- tion amazon us in registered the amazon mark under nice classes and those classes covered data proc- essing equipment and computers scientific and technological services and the design and development of computer hard- ware and software the trial testimony established that these classes were common selections for early online sys- tems amazon’s business was covered by or at least analo- gous to these classes the seventh edition of the nice classi- cla sec_35 at the time did include the bringing together for the benefit of others of a variety of goods excluding the transport thereof enabling customers to conveniently view and purchase those goods jorge luis contreras one of respondent’s experts credibly testified that this language was interpreted to refer to swap shops and flea markets and that cla sec_35 at the time specifically exclude d the actual sale of the goods amazon com inc subs v commissioner fication states that services not specifically covered by any class should be grouped by analogy with other comparable services if a service could not otherwise be classified it was in principle classified in cla sec_42 because amazon us selected nice cla sec_42 when registering the amazon trade- mark in and because it had four years of date priority over amazon germany’s overlapping mark we find that most or all of the value of the amazon mark should be allocated to the us portfolio the third trademark that mr franklyn put in tier is amazon and design amazon us and amazon germany filed european registration applications for this mark on the same day and under the same four nice classes whereas mr franklyn allocated of the value of this mark to the european portfolio respondent’s experts persuaded us that amazon us and amazon germany both had very plausible claims if we were to make an estimate under the cohan_rule see 39_f2d_540 2d cir we would allocate the value of this mark roughly equally between the european and the us portfolios in sum we conclude that mr franklyn made several errors that caused him to overstate significantly the value of the european portfolio he substantially undervalued the tier marks which were owned overwhelmingly by amazon us and he significantly over-allocated to the european port- folio the value of the tier marks moreover there is no technical or evidentiary support for the in his coexistence model mr franklyn rationalized allocating to the european portfolio half the value of numerous trademarks including the amazon mark under principles of acquiescence under that doctrine a trademark holder such as amazon us can be divested of its trademark protection if it does not challenge an overlapping mark such as that reg- istered by amazon germany within five years mr franklyn offered no authority to support the proposition that acquiescence would apply with full force inside a corporate group or that a parent_corporation could be divested of trademark protection by an action taken by its subsidiary in any event even if acquiescence applied to the same corporate group amazon germany did not register its amazon mark until mid-2000 and the valuation here is being performed as of date less than five years later on date amazon us or a hypothetical third party that had acquired the trademark from amazon us could still have chal- lenged amazon germany’s mark and potentially excluded amazon ger- many from using it united_states tax_court reports weighting he accorded the three tiers given these errors we find that the best evidence available is mr haigh’s opinion on the basis of his adjustments to deloitte’s findings he determined that of the overall value of the marketing intangibles should be allocated to the european portfolio we accordingly conclude that thi sec_25 portion must be excluded from the value of the marketing intangibles as otherwise determined under this opinion when computing the appropriate buy-in payment c customer information the customer information that amazon us made available to aeht consisted of data about european retail customers who had transacted with the european subsidiaries before date these data included names email addresses phone numbers credit card information and purchasing his- tory by making this information available to aeht amazon us in effect was referring its existing european customers to aeht and furnishing it with certain information about them the parties agree that the associates and syndicated stores agreements between amazon and its business part- ners provide useful internal cuts for purposes of deter- mining the fair_market_value of the customer information under those agreements amazon paid referral fees in the form of commissions to a third party when the latter’s cus- tomers or website visitors made purchases from amazon while concurring that these agreements supply useful data for valuing the customer information the parties disagree about the mechanics of the valuation exercise amazon had thousands of associates agreements and more than syndicated stores agreements with u s and euro- pean partners the stated commission rates under both pro- grams depended on product mix and sales volumes commis- we have neither the data nor the ability to perform a precise correc- tion of mr franklyn’s goods and services model to eliminate the errors discussed in the text and other errors of which respondent complains however if the bulk of the tier trademark value were allocated to the us portfolio as we think necessary and if the tier trademarks were given an appropriate heavier weighting say instead of we sus- pect that reasonable permutations of mr franklyn’s model would gravitate toward mr haigh’ sec_25 conclusion amazon com inc subs v commissioner sion rates generally ranged from to in the associates program and from to in the syndicated stores pro- gram referral fees for syndicated stores partners generally had a per-unit cap this meant that the effective commission rate could be lower than the nominal rate reflected in the contract the average referral fee amazon actually paid under the associates and syndicated stores programs was approximately of referred sales dr higinbotham examined two syndicated stores agree- ments and based his valuation principally on amazon’s con- tract with waterstone’s a u k retailer he explained that he focused on that contract because waterstone’s did business solely in an eu member state he did not elaborate on the significance of this distinction or explain why it justified lim- iting his focus largely to this one contract the waterstone’s agreement provided for commissions ranging from to of referred sales it also included a feature unique among the syndicated stores contracts a one- time bounty of for customers who clicked on a link embedded in certain promotional emails and subsequently made a purchase on an amazon site dr higinbotham deter- mined that people arriving at amazon through a mirror site typically converted to direct amazon customers within days he accordingly valued the customer information as the sum of a bounty for each european customer that amazon u s transferred to aeht on date and a commission computed on aeht’s total sales during the days immediately following the date business transfer he thus derived a value of dollar_figure million for the customer information at trial dr higinbotham agreed that the waterstone’s con- tract was atypical and that dr wills’ analysis which consid- ered all the associates and syndicated stores agreements was more robust than his own we agree on both counts in his post-trial briefs respondent abandoned his reliance on dr higinbotham’s approach and instead proposed modifications to dr wills’ valuation methodology to which we now turn dr wills’ first step was to determine an arm’s-length referral fee for this he used the weighted average of the actual commission rates paid under all associates and syn- united_states tax_court reports dicated stores agreement sec_56 in place for the european subsidiaries during by using actual rates he accounted for cases where fee caps or similar provisions caused variance from the nominal rate he thus determined an average referral fee equal to of referred sales respondent agrees that this reflects an accurate interpreta- tion of the relevant data dr wills’ next step was to estimate the revenue stream to which thi sec_5 referral fee should apply in approaching this question he noted that amazon would pay a commission to an associate only if the customer arrived directly from the associate’s site and made a purchase within hours amazon was willing to pay a large commission on this initial purchase because it was confident that the purchaser would soon become a direct amazon customer on whose future pur- chases no commissions would be due dr wills accordingly concluded that aeht operating at arm’s length would not pay referral fees to amazon us on revenues derived from the initially referred european customers once those individuals had converted to aeht customers and purchased items by coming directly to aeht’s sites dr higinbotham agreed with this proposition to ascertain the conversion rate dr wills relied on anal- yses performed by dr moe and mr wentland using associ- ates program data from date through date dr moe analyzed subsequent spending by european cus- tomers who had originally arrived at an amazon website via referral to the extent these customers made future pur- chases by coming to an amazon site directly rather than by referral from a partner’s site she deemed them to have con- verted her analysis shows a very rapid rate of conversion with of referred customers becoming direct amazon cus- tomers within one year after eight years only of cus- tomers who had initially been referred from a partner’s site continued to return to amazon by referral thus generating additional referral fees these additional fees while less numerous tended to be more lucrative because these cus- unless otherwise specified subsequent references to the associates program also include the syndicated stores program amazon com inc subs v commissioner tomers spent above-average amounts on each amazon shop- ping trip dr wills concluded that the future revenue stream on which aeht would have to pay referral fees equaled the sum of the initial purchases that the referred european customers made from aeht and subsequent purchases those individuals would make from aeht upon referral from a mirror site rather than as converted aeht customers dr moe’s analysis provided an estimate of the median and average amounts that customers would spend per visit to aeht’s sites during the 10-year period following the busi- ness transfer dr wills used the median amounts in his analysis and concluded that aeht operating at arm’s length would agree to pay referral fees only for six years combining the customer retention and conversion analyses with the median estimated spending per customer dr wills calculated the revenue that aeht would derive from cus- tomers inherited from amazon us who were expected to arrive at aeht’s websites by referral during the six years following the business transfer multiplying the estimated annual customer spending by the referral fee and dis- counting this revenue stream pincite he opined that the arm’s-length buy-in payment for the customer information was dollar_figure million respondent challenges dr wills’ dollar_figure million valuation on several grounds the first of which concerns the cutoff date for paying referral fees dr wills acknowledged that there was a long tail of unconverted customers in the associates program indeed of customers initially referred from a partner’s site continued to return to amazon by referral eight years later dr wills admitted that there was no obvious bright line dictating when referral fees should stop although he had data from the associates pro- gram going out years he opined that a term of years would be generous we agree with respondent that dr wills’ selection of a truncated six-year period was arbitrary although he assumed that aeht would refuse to pay for the long tail of customer referrals amazon did just that in its associates program there is no evidence that amazon placed any cap on the length of time it was willing to pay commissions on purchases by customers who came to its websites by referral united_states tax_court reports even if those customers had previously purchased from amazon directly since dr wills had reliable data for years we conclude that the buy-in payment should reflect referral fees for that entire period dr wills performed this calculation and determined that the buy-in payment holding all other aspects of his computation constant would rise to dollar_figure million if a 10-year cutoff were used second respondent contends that dr wills understated the revenue stream for computing referral fees by using the median rather than the average amounts that customers were expected to spend per visit dr moe’s analysis showed that a small subset of customers was responsible for a dis- proportionate dollar amount of sales thus the average spending per customer was significantly higher than the median spending per customer dr wills testified that using the median was appropriate because using the average would likely overestimate future customer spending extrapolating customer spending out a decade resulted in a subset of customers with very high spending dr wills reasoned that customers would not increase their spending year after year indefinitely and he used dr moe’s median figures to reduce the impact of outliers caused by the extrapolation respondent’s expert dr wilcox opined that use of average spending was more appropriate he noted that retailers often expect to earn a significant portion of their profits from a small subset of their customers a desire to reduce the impact of high-spending customers he opined was not a sufficient justification for rejecting the use of average data we agree with dr wilcox high-spending customers are the customers a retailer most desires to have we see no rea- son why aeht operating at arm’s length would insist on paying referral fees calculated to exclude these customers petitioner did not show that high-spending customers tend to convert to direct amazon customers at a different rate from low-spending customers nor did petitioner offer any other persuasive reason for minimizing their impact on projected a simplified example may illustrate this difference assume that big_number customers are referred to amazon’s website from mirror sites with making purchases of dollar_figure and making purchases of dollar_figure the median spending per customer would be dollar_figure but the average spending would be dollar_figure amazon com inc subs v commissioner future revenue streams dr wills may be right that extrapo- lating customer spending out years ultimately yields very high spending by the biggest hitters but we do not find it illogical to assume that these fortunate individuals will keep spending more money each year in any event discounting out-year spending pincite will tend to mitigate the effect of any distortion in his rebuttal report dr wilcox revised dr wills’ calcula- tions by using average spending levels and a 10-year cutoff for payment of referral fees he thus derived a value of dollar_figure million for the customer information we find this to be the arm’s-length buy-in payment for this group of intangibles respondent contends that dr wills’ approach even if modified as we have done above does not capture the full value of amazon’s customer information forrest oswald one of respondent’s experts opined that dr wills erred by val- uing solely the customer referral rather than the complete universe of customer data including purchase history addresses and credit card information that amazon us made available to aeht mr oswald opined that the latter information would enable aeht to provide a more stream- lined and personalized user experience even after the referred customers had become regular aeht customers while mr oswald is correct that amazon’s customer information had uses apart from customer referral the trial established that this value had a very short life amazon us used customer information to power its similarities and recommendations software as well as to improve the cus- tomer experience through one-click shopping and email mar- keting but amazon itself regarded these historical data as having limited utility stored addresses and credit card information rapidly become outdated and customers’ buying habits change significantly over time for its similarities software amazon uses only relatively recent data because it regards older data as having little or no value indeed older data may have negative value because they yield irrelevant or inappropriate recommendations dr wilcox offered a different critique of dr wills’ approach by emphasizing the strength of amazon’s brand the customer information that amazon us made available to aeht concerned individuals who had previously purchased from amazon these customers presumably had a favorable united_states tax_court reports opinion of amazon arguably this brand loyalty would pre- dispose them to keep patronizing aeht dr wilcox urged that the customers thus referred were more valuable than the customers referred to amazon through the associates and syndicated stores programs some of whom may never have visited an amazon site previously we conclude that dr wills’ overall analysis adequately accounts for the strength of amazon’s brand although he looked to the associates and syndicated stores agreements to derive an arm’s-length commission rate he used amazon’s experience to estimate customers’ future spending those spending levels presumably reflect the value of amazon’s brand as discussed previously customers’ willingness to return to amazon’s websites depended chiefly on their satisfaction with amazon’s execution of the three pillars not on their impression of amazon’s brand see supra p dr wills’ methodology in which dr higinbotham ultimately con- curred reasonably captures the arm’s-length value of the customer referrals that amazon us made to aeht we con- clude that any value associated with the customer informa- tion in excess of the value of customer referral was short- lived and immaterial or was adequately accounted for in dr wills’ valuation of the marketing intangibles and website technology on which the strength of amazon’s brand was based we accordingly find that dr wills’ approach as modi- fied in the two respects discussed above yields an appro- priate arm’s-length buy-in payment of dollar_figure million for the customer information iv cost sharing payments where parties have entered into a qcsa they share the cost of developing intangible_property a participant’s costs of developing intangibles mean all of the costs incurred related to the intangible development area sec_1_482-7 income_tax regs costs incurred related to the intangible development area generally consist of oper- ating expenses other than depreciation or amortization expense plus charges for use of certain tangible_property ibid if a particular cost contributes to the intangible development area and other areas or other business activi- amazon com inc subs v commissioner ties the cost must be allocated between the intangible development area and the other areas or business activities on a reasonable basis ibid once the total pool of idcs is determined these costs must be allocated to each qcsa participant based on factors that can reasonably be expected to reflect that participant’s share of anticipated benefits id paras b f in the csa amazon us and aeht used a revenue-based formula to determine their respective benefit shares that formula is not in dispute what is in dispute is the total volume of idcs that amazon us incurred the larger the volume the larger the cost sharing payments that aeht must make the parties refer to this issue as the cost pool issue for this issue as for the issues discussed previously we will uphold respond- ent’s determination unless petitioner shows it to be arbitrary capricious or unreasonable seagate tech t c pincite sundstrand corp t c pincite a respondent’s position petitioner tracked expenses in six high-level cost centers cost of sales fulfillment marketing tech- nology and content t c general and administrative g a and other the parties agree that none of the costs accumulated in the cost of sales and other cat- egories are allocable to idcs respondent accepts petitioner’s formula-based allocation to idcs of costs accumulated in the fulfillment and marketing categories and he accepts petitioner’s decision to allocate g a costs to idcs on the basis of the idc outcomes for the other five categories the parties’ dispute focuses on the t c category in the notice_of_deficiency respondent determined that of the costs accumulated in t c cost centers constitute idcs peti- tioner challenges this determination contending that these costs are mixed costs that is costs that contribute to the intangible development area and other areas or other busi- ness activities see sec_1_482-7 income_tax regs according to petitioner therefore the regulations require that t c category costs like fulfillment and marketing costs be allocated between the intangible development area and the other areas or business activities on a reasonable basis ibid united_states tax_court reports in date petitioner filed a motion for partial summary_judgment on this issue see amazon com inc subs v commissioner tcmemo_2014_149 108_tcm_87 we denied that motion finding material facts in dispute at that time specifically we ruled that u ntil petitioner establishes that the t c category contains a nontrivial amount of ‘mixed’ costs we cannot rule as to whether respondent abused his discretion in determining that of t c category costs constitute idcs t c m cch pincite is viewed on or downloaded the evidence at trial established that t c cost centers do indeed contain mixed costs employees whose time was captured in t c cost centers engaged in substantial non- idc activities such as helping vendors list their products on amazon’s websites making minor adjustments to how website content is displayed and managing third-party dig- ital content that from amazon com some employees whose time was captured in t c cost centers negotiated contracts with vendors and documented routine activities for them other employees were responsible for sarbanes-oxley compliance petitioner’s sec form 10-k notes that t c category costs included costs involved in merchandising selection category expansion and buying and ordering products these activities when con- ducted by brick-and-mortar stores are not likely to create intangible_property both parties’ experts recognized that t c category costs include mixed costs roman weil one of petitioner’s experts reached this conclusion on the basis of interviews with amazon employees dr higinbotham one of respondent’s experts agreed that substantial non-idcs were accumulated in the t c cost centers and he used a modified version of petitioner’s cost-allocation method when determining his buy- in payment technology indeed dr higinbotham agreed that if he were to treat of t c costs as idcs as determined in the notice_of_deficiency aeht’s future cost sharing payments would be so large as to produce a negative buy-in payment under his income_method analysis the website for notwithstanding his expert’s conclusions and trial testi- mony respondent argues that petitioner cannot use an allocation methodology until it first establishes on a cost-by- amazon com inc subs v commissioner cost_basis which particular costs relate only partially to intangible development we addressed this very point in our prior opinion stating it is not necessary that the parties painstakingly examine each cost in the 200-plus baseline cost centers in order to determine whether a nontrivial portion of t c category costs are ‘mixed ’ t c m cch pincite respondent’s audit team did not require this level of granu- larity when accepting petitioner’s allocation method with respect to the marketing and fulfilment categories we see no logical reason for imposing harsher requirements on peti- tioner before allowing it to allocate costs within the t c cat- egory in sum we agree with petitioner that respondent abused his discretion in determining that of the costs accumu- lated in the t c cost centers constitute idcs petitioner has established through documentary_evidence and expert testi- mony that substantial non-idcs were captured in these cost centers by deeming of t c category costs to be idcs respondent’s position as set out in the notice_of_deficiency violates the regulatory command that c osts that do not contribute to the intangible development area are not taken into account sec_1_482-7 income_tax regs b petitioner’s position we have described supra pp the methodology petitioner used for and urges here for determining the subset of t c category costs properly allocable to idcs respondent’s expert dr higinbotham examined this meth- odology carefully when preparing his expert report under his income_method he was required to estimate petitioner’s future idcs in order to calculate a buy-in price for the website technology he therefore needed to employ a method for allocating costs to idcs he spent a significant amount of time developing an appropriate method because his ulti- respondent’s position would apparently require evaluation of gen- eral-ledger accounts and general-ledger-account rollups for each of the t c cost centers because petitioner had between and t c cost centers during and this would necessitate several hundred thousand discrete evaluations this would plainly be overkill the regula- tions require only that the allocation be made on a reasonable basis sec_1_482-7 income_tax regs united_states tax_court reports mate conclusion necessarily depended on the idcs’ being cal- culated properly in estimating future idcs dr higinbotham used peti- tioner’s allocation methodology as described above with two significant modifications petitioner has accepted the cost- pool results thus reached by dr higinbotham with one fur- ther adjustment discussed below to which dr higinbotham assented at trial we agree with dr higinbotham’s two modifications subject_to this further adjustment and we reject respondent’s contention that further modifications are required dr higinbotham’s first adjustment concerned petitioner’s use of the t-ratio using the qre survey results compiled by pwc petitioner determined an adjusted qre percentage or a-ratio for each person who recorded time in t c cost centers petitioner multiplied this a-ratio by the applicable t-ratio to yield a development ratio for the t c category see supra pp petitioner then multiplied modified t c category costs as determined previously by the development ratio to determine the dollar volume of t c category costs properly allocable to idcs dr higinbotham opined that petitioner’s insertion of the t-ratio into this calculus artificially diluted the cost alloca- tion to idcs petitioner derived the t-ratio by dividing the number of t-coded employees in the t c category by the total number of employees in that category petitioner added this step to its allocation formula on the assumption that only t-coded employees were likely to engage in intangible development activity we agree with dr higinbotham in rejecting this assump- tion during there were almost as many t c cost centers with no t-coded employees as with all t-coded employees in compiling its data pwc surveyed most employees who recorded time to t c cost centers regardless of their job classifications and it computed a qre percent- respondent argues that dr higinbotham when preparing his expert reports did not have enough evidence to decide upon an accurate alloca- tion method but the parties conducted very extensive discovery in this case if dr higinbotham believed he lacked certain necessary information respondent was free to request it in any event respondent stands behind dr higinbotham’s ultimate conclusion which necessarily includes his un- derlying calculations amazon com inc subs v commissioner age for each employee thus surveyed since there were non- t-coded employees whose efforts directly or indirectly furthered intangible development the use of the t-ratio resulted in understating petitioner’s idcs to remedy this flaw dr higinbotham significantly reduced or eliminated the role of the t-ratio for cost centers in the series he set the t-ratio pincite effectively eliminating it he did the same for cost centers in the series with at least an response rate to the qre survey and for certain other 5000-series cost centers with a logic behind doing it for the remaining 5000-series cost centers he assigned the same t-ratio that amazon had assigned but made modifications to better capture the cost of interns as if they were t-coded employees dr higinbotham described these adjustments as his most important change to peti- tioner’s cost-allocation formula petitioner has accepted all of these adjustments and we find them to be appropriate dr higinbotham’s second adjustment to petitioner’s for- mula involved the treatment of certain indirect_costs the qre survey data compiled by pwc captured time devoted to direct supervision and support of qualifying research activity however petitioner’s formula did not capture the costs of indirect supervision eg time spent by a higher level supervisor or indirect support eg time spent by a supervisor’s executive assistant because the csa defined idcs to include all direct and indirect_costs of intangible development dr higinbotham concluded that an additional modification to petitioner’s cost-allocation formula was nec- essary to implement this modification dr higinbotham recal- culated the a-ratio for employees in the t c category he did this chiefly by reallocating to idcs a portion of the time that employees had reported on their qre surveys as spent on human resources training which pwc had excluded for sec_41 credit purposes the impact of this adjustment was to increase the a-ratio for certain individuals and the corresponding a-ratio for the cost center in which those a corollary to this flaw was the exclusion of time spent by paid in- terns they completed qre surveys and recorded time to t c cost cen- ters but they did not have a t-coded job classification use of the t-ratio effectively eliminated their time from the cost pool even if they did intangible development united_states tax_court reports individuals were assigned petitioner has accepted this adjustment and we find it to be appropriate these two modifications by dr higinbotham were signifi- cant increasing petitioner’s idcs by more than dollar_figure million for each year at issue at trial dr higinbotham agreed with dr weil that whereas salary weighting was appropriately applied to employee costs headcount weighting was more appropriately applied to the remaining costs this further adjustment reduced dr higinbotham’s results by dollar_figure million and dollar_figure million for and respectively we conclude that dr higinbotham’s results as thus adjusted yield a for- mula that allocates costs between the intangible develop- ment area and the other areas or business activities on a reasonable basis sec_1_482-7 income_tax regs we do not accept three further modifications to petitioner’s allocation formula that respondent has urged at various times first in the notice_of_deficiency respondent contended that petitioner erred in eliminating from the t c cost cen- ters all costs captured in general ledger accounts that petitioner deemed unrelated to intangible development see supra p examples of the eliminated accounts include pallet expense warehouse supplies safety supplies depreciation heavy equipment and depreciation vehicles drs weil and higinbotham agreed that it was reasonable to exclude from idcs the costs captured in these accounts solely on the basis of the account description without investigating the sub- sidiary costs in detail respondent in his post-trial briefs largely abandoned any challenge to this conclusion which we believe to be correct second respondent urges a further adjustment to the pwc survey data petitioner recognized that certain costs ineli- gible for the sec_41 credit may nevertheless constitute idcs petitioner accordingly added back two types of costs reflected on the qre survey forms- reverse engineering costs and costs of non-u s activities-that are ineligible for the r e credit respondent contends that two other types of costs-those of routine data collection -should also be added back for purposes of deter- mining the idcs pool routine engineering and neither dr weil nor dr higinbotham believed that these two species of costs should be added back in support of a amazon com inc subs v commissioner contrary view respondent points to an example in the regu- lations indicating that field testing costs for a new inven- tion may constitute idcs that must be shared see sec_1_482-7 example income_tax regs we find this analogy inapposite the costs of field testing a new invention are not comparable to costs of routine data collection and routine engineering petitioner agrees that field testing new software generates idcs and notes that the qre survey properly captured such costs finally respondent challenges the reliability of the pwc survey data noting that petitioner’s employees did not record their time contemporaneously while we agree that contem- poraneous time records are always preferable pwc appar- ently secured its data within a year of the periods in which the employees rendered their services the regulations required petitioner to devise a formula that would allocate costs on a reasonable basis id subpara and we think petitioner acted logically in using the best data it had for purposes of claiming sec_41 credits it was in peti- tioner’s interest to have its employees show the highest pos- sible percentage of their time as allocable to r e activities all time allocated to r e activities in the qre surveys will necessarily be allocated to idcs to the extent that peti- tioner’s employees lacking contemporaneous time records made approximations in reporting how their time was spent it seems unlikely that the results as applied here would be biased in petitioner’s favor in sum we conclude that petitioner’s cost-allocation meth- odology as adjusted by dr higinbotham and further modi- fied by him at trial yields a formula that allocates costs between the intangible development area and the other areas or business activities on a reasonable basis sec_1_482-7 income_tax regs dr higinbotham needed an accurate allocation methodology for his own valuation exer- cise and he carefully considered and modified petitioner’ sec_61 petitioner’s version of field testing is called weblabs the qre survey administered by pwc required employees to report such activity under cat- egory captioned testing design and execution of plans to test the con- cepts and software includes code sequence testing unit testing system testing and the use of weblabs also involves redesign and re-testing as a result of initial testing results united_states tax_court reports formula for this purpose petitioner accepts that result and so do we c stock-based compensation the csa executed by amazon us and aeht defined idcs to include all direct and indirect_costs including stock- based compensation costs relating to intangible develop- ment the parties further elected to take into account all stock-based compensation in the form of stock_options in the same amount and as of the same time as the fair value of the stock_options reflected as a charge against income in either party’s financial statements id subpara iii b this election was made without prejudice to the party’s right to challenge the validity of the regulation in filing its and returns petitioner thus com- plied with the regulation requiring that stock-based com- pensation be included in the cost pool like many technology companies petitioner questioned the validity of this regula- tion the csa accordingly included a clawback provision that will apply in the event sec_1_482-7 income_tax regs is held to be an invalid regulation by a final_decision in a court of law with respect to pending litigation involving another taxpayer including a u s supreme court decision u s court_of_appeals decision upon denial of a writ of certiorari or lapse of time for filing such writ or a decision by a federal trial_court upon lapse of time for filing a notice of appeal or is revised or withdrawn by the treasury_department such that the costs of stock-based compensation are not required to be included as costs for qualified_cost sharing arrangements in the event this regulation is ultimately invalidated or withdrawn the csa provides that stock-based compensation shall not be included in the determination of idcs in any year to which this agreement applies for any year for respondent notes that the regulation requiring costs to be allocated on a reasonable basis states in the next sentence that it is necessary to estimate the total benefits attributable to the cost incurred sec_1 d income_tax regs while urging that petitioner has not satisfied the latter requirement respondent has not advanced a coherent theory as to how a taxpayer would go about estimating the total benefits attributable to costs accumulated within each of several thousand cost centers we con- clude that a properly constructed allocation formula such as that approved in the text will accomplish the desired result in petitioner’s case amazon com inc subs v commissioner which stock-based compensation turns out to have been improperly included in idcs the cost share shall be recomputed without the inclusion of stock-based compensa- tion in idcs and the cost share less the recomputed cost share shall be refunded to the proper party the csa provides that any such refund shall be treated as an adjust- ment to the cost share for the year in which the triggering event occurs and to the extent that such adjustment exceeds the cost share the adjustment shall be applied to subsequent years until fully exhausted in altera corp v commissioner 145_tc_91 this court invalidated sec_1_482-7 income_tax regs the provision that requires stock-based compensation costs to be included in the idc pool our decision in that case was appealed to the u s court_of_appeals for the ninth circuit on date the case remains pending on appeal and the csa’s clawback provision is not yet operative the parties agree that the csa is a qualified_cost_sharing_arrangement this agreement requires petitioner to adhere to sec_1_482-7 income_tax regs until such time as that regulation is withdrawn by the department of the treasury or finally invalidated by judicial decree if and when either of those triggering events occurs the csa states that appropriate adjustments will be made to the par- ties’ respective cost shares in the relevant future years because there is no scenario in which an adjustment would be required to aeht’s cost sharing obligation for or the years before the court we conclude that both peti- tioner on its original returns and respondent in the notice_of_deficiency correctly included stock-based compensation in the cost pool to implement the foregoing decision will be entered under rule appendix petitioner’s expert witnesse sec_1 lorenzo alvisi dr alvisi is a professor of computer science at the univer- sity of texas at austin he received his undergraduate united_states tax_court reports degree in physics from the university of bologna and his m s and ph d in computer science from cornell university he has been a visiting professor at various institutions around the world including schools in italy china ger- many and the united_states his research has focused on security issues in computer systems he has written pub- lished articles in addition to book chapters and conference papers relating to the security of computer systems for pur- poses of this case he co-drafted a report with ken birman regarding the useful_life of amazon’s ecommerce software technologies and retail websites however he did not testify at trial ken birman dr birman is a professor of computer science at cornell university his research has focused on distributed com- puting fault tolerance security and scalability he received his b a in computer science from columbia university and his m s and ph d in computer science from the university of california berkeley in addition to teaching he has founded three companies in the computing systems space and has written research papers and books in the field of computer science for purposes of this case he co-drafted a report with lorenzo alvisi regarding the useful_life of ama- zon’s ecommerce software technologies and retail websites the court recognized dr birman as an expert in computer science bradford cornell dr cornell holds a ph d in financial economics and is a visiting professor of financial economics at the california institute of technology he received his a b in physics philosophy and psychology from stanford university his m s in statistics from stanford and his ph d in financial economics from stanford his work and research has focused on financial economics and valuation he has published over articles focused on the practical and empirical applica- tions of financial economic theory part of his research focuses exclusively on technology companies he has also served as vice president and director of the securities litiga- tion group for the economic analysis corp a senior consult- amazon com inc subs v commissioner ant for cra and compass lexecon and a managing director for san marino business partners the court recognized dr cornell as an expert in financial economics and valuation robert dolan dr dolan is a baker foundation professor of business administration at harvard business school he received his b a in mathematics from boston college and an m b a and a ph d in business administration from the university of rochester in new york he previously taught at the univer- sity of michigan stephen m ross school of business and the university of chicago graduate school of business he has extensive teaching and consulting experience in the areas of customer purchasing decisions and building brand aware- ness he has published numerous books and articles on mar- keting product pricing and brands the court recognized dr dolan as an expert in marketing david franklyn professor franklyn is a professor of intellectual_property law at the university of san francisco school of law he received his b a in history philosophy and religion from evangel college and his j d from the university of michigan law school he is also the executive director of the mccarthy institute for intellectual_property and technology law at the university of san francisco and the director of the center for empirical study of trademark law at the mccarthy institute he has experience working as a consult- ant advising companies on issues relating to trademarks and management of trademark portfolios he is also the co-author and editor in chief of mccarthy’s desk encyclopedia of intellectual_property and he has written numerous articles on trademark law the court recognized professor franklyn as an expert in international trademark law and empirical evaluation of trademarks peter golder dr golder is a professor of marketing at tuck school of business at dartmouth college he received his b s in mechanical engineering from the university of pennsylvania and his ph d in business administration marketing from united_states tax_court reports the university of southern california before teaching at dartmouth he taught at the stern school at new york university his research and publications focus on the his- tory of markets and brands specifically on using the histor- ical method to remove survival bias from marketing anal- yses global marketing and product life cycles the court recognized dr golder as an expert in marketing market leadership duration and survival time marco iansiti dr iansiti is the david sarnoff professor of business administration at harvard business school he holds an a b in physics and a ph d in physics from harvard univer- sity and has taught there for over years where he was the first faculty_member to focus on the computer industry his research focuses on innovation of the internet and tech- nology companies in addition to teaching and researching dr iansiti is an ecommerce entrepreneur founding model n an ecommerce technology provider and a technology strategy consultant founding keystone strategy a con- sulting firm providing both business and litigation-related technology advice the court recognized dr iansiti as an expert in innovation and ecommerce technology michael lasinski mr lasinski is a managing director and chief_executive_officer of partners llc an intellectual_property valu- ation strategy consulting and transactional firm he holds a b s in electrical engineering and an m b a from the university of michigan he is also a certified public account- ant with a special certification in financial forensics he has worked in intellectual_property for approximately years he was formerly the president at the licensing executives society of the united_states and canada mr lasinski’s work has focused primarily on reviewing and analyzing hun- dreds of intellectual_property license agreements he has reviewed thousands of license agreements and has negotiated between and license agreements the court recog- nized mr lasinski as an expert in intellectual-property licensing amazon com inc subs v commissioner alan maccormack dr maccormack is an adjunct professor of business administration at harvard business school he received his b s in electrical and electronic engineering from the univer- sity of bath in england an m s in management from the mit sloan school of management and a ph d in business administration from the harvard business school his work has focused on analyzing software systems and software releases he has written to publications analyzing soft- ware development processes and software architecture and has received awards for papers on the topics of software development and design he has applied his analyses to his consulting work for numerous large companies the court recognized dr maccormack as an expert in the management of innovation the management of technology and new product development including the software industry and the management and evaluation of software code architec- ture and evolution haim mendelson dr mendelson is the kleiner perkins caufield byers professor of electronic business and commerce and manage- ment at the stanford graduate school of business he pre- viously taught business administration at the university of rochester he received his b s in mathematics and physics from hebrew university in jerusalem his m s in manage- ment sciences from tel aviv university and his ph d in mathematical sciences from tel aviv university a scholar of ecommerce he has written a number of case studies on ecommerce companies and brick-and-mortar retailers with an online channel he has also helped build internet and ecommerce companies both as a professor assisting student entrepreneurs and as a paid adviser the court recognized dr mendelson as an expert in electronic business david parkes dr parkes is the area dean for computer science and the george f colony professor of computer science and har- vard college professor at harvard university he received his master’s degree in engineering and computer science united_states tax_court reports from oxford university and a ph d in computer and information science from the university of pennsylvania he teaches courses related to ecommerce artificial intelligence machine learning multi-agent systems and economics at harvard he is currently the chair of the acm special interest group on electronic commerce the leading com- puter ecommerce professional organization he also serves as the chair of the acm special interest group on electronic commerce and has published over papers related to ecommerce the court recognized dr parkes as an expert in computer science and ecommerce technology robert reilly mr reilly is a managing director of willamette manage- ment associates a firm that provides financial advisory serv- ices relating to business and intangible asset valuation he received his b a in economics and his m b a in finance from columbia university he was previously a partner and national director at deloitte and touche vice president of arthur d little valuation inc a valuation services firm director of corporate development for huffy corp and a senior consultant for booz allen hamilton he has pub- lished valuation textbooks and over journal articles in the field of valuation he has also valued trademarks over times the court recognized mr reilly as an expert in valuation james roper in retail group mr roper is the chairman and founder of the interactive imrg a united kingdom media ecommerce industry association during his time at imrg mr roper has advised governments about ecommerce and given numerous presentations on ecommerce he previously worked as a business development director for new media productions and convergent communications the court rec- ognized mr roper as an expert in ecommerce sanjay unni dr unni holds a ph d in economics and is currently the director of the berkeley research group an expert services firm specializing in economics and financial analysis he amazon com inc subs v commissioner received his b a in economics from the university of delhi in india and his master’s degree and ph d in economics from southern methodist university he previously served as the director in the securities practice of lecg another expert services firm he has also taught courses on corporate finance investment analysis market structures and finance at several institutions in the united_states and the united kingdom as a transfer_pricing economist he has drafted more than transfer_pricing reports primarily related to technology firms he has also published and taught in the field of financial economics the court recognized dr unni as an expert in economics financial economics and transfer- pricing economics roman weil dr weil holds a ph d in economics and is currently the v duane rath professor emeritus of accounting at the chi- cago booth school of business he received his b a in economics and mathematics from yale university and his m s in industrial administration and a ph d in economics from carnegie mellon university he has served on the fac- ulties of nearly a dozen other schools including as a visiting professor of accounting at the rady school of management at the university of california san diego he has also served on the financial_accounting standards advisory council and the public company accounting oversight_board he has focused his research on accounting and has written numerous books and articles on cost accounting the court recognized dr weil as an expert in cost accounting robert wentland mr wentland is a managing director at navigant con- sulting he received his b b a in accounting from the university of wisconsin madison he is a c p a and is also certified by the aicpa in financial forensics he previously worked for arthur anderson as an accounting and consulting partner and for huron consulting as a managing director mr wentland has provided forensic accounting and data analysis services related to international tax controversies including transfer_pricing disputes for nearly years the united_states tax_court reports court recognized mr wentland as an expert in financial statement analysis and forensic accounting robert willig dr willig holds a ph d in economics and is a professor of economics and public affairs at princeton university he received his a b in mathematics from harvard university his m s in operations research from stanford university and his ph d in economics from stanford while teaching at princeton he also served as a principal external adviser at the inter-american development bank a deputy assistant attorney_general at the u s department of justice and a supervisor at bell laboratories among other consulting roles his research and publications focus on asset decay how markets work how markets influence economic out- comes and how the forces of economics affect the market- place the court recognized dr willig as an expert in micro- economics john wills dr wills holds a ph d in economics and is the principal of wills consulting a consulting firm specializing in transfer_pricing economics he received his b a in economics from claremont men’s college now claremont mckenna college and his m a and ph d in economics from the university of washington he was previously the head of ernst young’s transfer_pricing practice in the western region of the united_states an economist in deloitte touche’s national tax office and a legislative assistant at the united_states senate he has worked in transfer_pricing economics for more than years most of his work has focused on transfer_pricing associated with technology companies particularly intangibles transactions and cost sharing arrangements the court recognized dr wills as an expert in economics and transfer_pricing economics respondent’s expert witnesse sec_1 geoff a cohen dr cohen is a computer scientist at elysium digital llc where he is a technical consultant to firms and government amazon com inc subs v commissioner agencies involved in computer-science-related litigation he received his a b from princeton university and his ph d in computer science from duke university before working at elysium he was a principal at coherence engine and a senior consultant and manager at the cap gemini ernst young center for business innovation he was also a consultant at the national research council where he assisted in the research for and production of a report on the intersection of computer science and biology he has pub- lished extensively in the area of computer science the court recognized dr cohen as an expert in computer science and software james g conley dr conley is a marketing professor at the kellogg school of management and an engineering professor at the mccor- mack school of engineering at northwestern university where he teaches innovation process management and intellectual capital management he received his b s in nuclear engineering from the university of virginia and his master’s in management and ph d in materials science and engineering from northwestern university he is also a director at the global economics group llc he was pre- viously a principal at chicago partners an intellectual cap- ital management and litigation consulting firm and a founder of syndia corp a product development and intellec- tual property licensing firm he was also an appointed member of the trademark public advisory committee to the u s patent and trademark office he has researched and published extensively in the areas of intellectual_property management and process management the court recognized dr conley as an expert in intellectual_property management jorge luis contreras professor contreras is an intellectual_property law pro- fessor at the american university washington college of law and the founder of contreras legal strategy llc a boutique legal advisory firm he received his b a in english and b s in electrical engineering from rice university and his j d from harvard law school he was previously an associate and partner at wilmer cutler pickering hale united_states tax_court reports and dorr llp where he advised clients on transactions involving intellectual_property including licensing tech- nology development and product manufacturing distribu- tion and sale he has published extensively in the areas of intellectual_property technology licensing technical stand- ards patent litigation and regulation of science the court recognized him as an expert in u s and foreign intellectual_property law domain name law and intellectual_property licensing edward w felten dr felten is the director of the center for information_technology policy and the robert e kahn professor of com- puter science and public affairs at princeton university he received his b s in physics from the california institute of technology and his m s and ph d in computer science and engineering from the university of washington he has held numerous other positions in the area of computer science including chief technologist at the federal trade commis- sion consulting computer scientist at elysium digital llc and consultant at electronic frontier foundation in addition to serving on various advisory and consulting boards he has written two books and over articles relating to computer science and intellectual_property policy the court recognized dr felten as an expert in computer science daniel j frisch dr frisch holds a ph d in economics specializing in transfer_pricing analysis and is the managing director at horst frisch inc an independent economics consulting firm he received his a b m a and ph d in economics from har- vard university he previously worked as a principal at kpmg peat marwick and as a director for international tax- ation and international economist at the u s treasury department’s office_of_tax_analysis he also worked as a senior staff economist at the council of economic advisers and an assistant professor of economics at the university of washington in seattle his practice has focused on con- sulting for u s and foreign multinational companies with regard to transfer_pricing policies he has published exten- amazon com inc subs v commissioner sively in the area of transfer_pricing the court recognized dr frisch as an expert in economics and transfer_pricing paul a gompers dr gompers is the administration and faculty chair of the elective curriculum at the harvard university graduate school of business administration he received his a b in biology from harvard college his m sc in economics from oxford university and his ph d in business economics from harvard university he has researched and written exten- sively in the areas of venture capital private equity indus- tries and entrepreneurial finance he has also served as a consultant and adviser to numerous companies with regard to fundraising future projections investments and valu- ation the court recognized dr gompers as an expert in financial economics valuation of businesses and assets pri- vate equity and entrepreneurial finance david haigh mr haigh is a chief executive at brand finance a united kingdom brand consultancy firm specializing in brand valu- ation evaluation research and strategy he received his b a in english literature from bristol university he there- after joined pwc as an auditor and later worked as a management consultant while there he became qualified as a chartered accountant after leaving pwc he worked as a consultant at various firms during which time he earned a post-graduate diploma in marketing he has written exten- sively on brand valuation and brand strategy and has also lectured on the subjects at schools in the united_states the united kingdom singapore and switzerland the court rec- ognized mr haigh as an expert in brand evaluation and brand valuation harlow higinbotham dr higinbotham holds a ph d in economics and is a char- tered financial analyst currently serving as the senior vice president of national economic research associates nera he received his a b in applied mathematics from harvard university completed graduate studies at the london school of economics and received his ph d in economics from the united_states tax_court reports university of chicago before joining nera he served as a t kearney’s chief economist leading its transfer_pricing practice he has published extensively on transfer_pricing and has also served as an expert witness in prior proceedings related to cost determination the court recog- nized dr higinbotham as an expert in transfer_pricing thomas hoeren professor hoeren is a foreign intellectual_property law pro- fessor at the university of mu nster in germany he received his first degree in theology and philosophy his doctorate in theology and a law degree from the university of mu nster he has been a professor in intellectual_property law for over years lecturing at universities around the world he has written extensively on intellectual_property and trademark law the court recognized professor hoeren as an expert in trademark law domain name law and intellectual prop- erty forrest oswald mr oswald is a senior irs economist in the transfer_pricing practice group he received his b a in economics and a minor in mathematics from pepperdine university before working at the irs he worked for kpmg and fti con- sulting in their transfer_pricing groups he has participated in transfer_pricing evaluations for various intercompany_transactions including intellectual_property services goods and loans and for a variety of industries including retail software financial services automotive and entertainment the court recognized mr oswald as an expert in transfer_pricing and valuation jim timmins mr timmins is an investment banker and valuation analyst and currently the managing director of teknos a financial services advisory firm focused on technology-driven businesses he received his b a from trinity college university of toronto and an m b a from the stanford university graduate school of business before joining teknos he was a managing director of pagemill partners now a duff phelps business an investment bank man- amazon com inc subs v commissioner aging director of the daiwa securities group nif ventures now nif sumitomo mitsui banking corp ventures and a general_partner of the venture capital firms glenwood ven- tures and glenwood capital he has provided valuation serv- ices venture capital investing and investment banking serv- ices to hundreds of companies for more than years the court recognized mr timmins as an expert in valuation ronald t wilcox dr wilcox holds a ph d in economics is the ethyl corp professor of business administration at the university of vir- ginia’s darden school of business and associate dean of the m b a for executives program at darden he received his b a in economics from xavier university and his ph d in business administration from washington university in st louis before darden he was an assistant professor of indus- trial administration at the graduate school of industrial administration now tepper school of business at carnegie mellon university he was also an economist at the u s securities_and_exchange_commission from to in addition to serving as a marketing consultant for various organizations he has published extensively on the topic of marketing the court recognized dr wilcox as an expert in marketing marketing modeling and consumer behavior f
